--------------------------------------------------------------------------------

Back to Form 8-K [form_8-k.htm]
Exhibit 10.4


AHCA CONTRACT NO. FAR009
AMENDMENT NO. 1


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
"Vendor", is hereby amended as follows:
 
1. The rate tables in Attachment I, Exhibits 3, 5, 6 and 7 are hereby deleted in
their entirety and replaced with Attachment 1, Exhibits 3, 5, 6 and 7 to this
Amendment.


2. Attachment II, Section I.A., the definition for Beneficiary Assistance
Program is hereby deleted in its entirety.


3. Attachment II, Section I.A., the definition of Benefit Maximum is amended to
read as follows:


Benefit Maximum - The point when the cost of Covered Services received by a
non-pregnant Enrollee, ages 21 and older, reaches $550,000 in a state fiscal
year, based on Medicaid Fee-for-Service payment levels. Care coordination
services and Emergency Services and Care must continue to be offered by the
Health Plan but the cost of additional services, excluding Emergency Services
and Care, will not be covered by the Medicaid program for the remainder of the
Contract Year in which the Benefit Maximum is met.


4. Attachment II, Section I.A., the definition for Emergency Transportation is
hereby added:


Emergency Transportation - The provision of Emergency Transportation Services in
accordance with 409.908 (13) (d) (4), F.S.


5. Attachment II, Section I.A., the definition for Medicaid Reform is hereby
amended to read:


Medicaid Reform - The program resulting from Section 409.91211, F.S.


6. Attachment II, Section I.A., the definition for Subscriber Assistance Program
is hereby added:


Subscriber Assistance Program - An external grievance program available to
Medicaid Recipients that allows an additional avenue to resolve a Grievance or
Appeal.



7.  
Attachment II, Section II, D.12 is hereby amended to read as follows:




 
12.
When the cost of an Enrollee’s Covered Services reaches the Benefit Maximum of
$550,000 in a Fiscal Year, the Health Plan shall assist the Enrollee in
obtaining necessary health care services in the community.  The Health Plan
shall continue to coordinate the care received by the Enrollee in the community,
and the Health Plan shall continue to be responsible for Emergency Services and
Care. In addition, the Health Plan shall provide benefit reporting in accordance
with Section XII. AA.



8.
Attachment II, Section II, D.13. is hereby deleted in its entirety and replaced
with the following:




 
13.
Health Maintenance Organizations and other licensed managed care organizations
shall enroll all network providers who are not verified as Medicaid-enrolled
providers with the Agency’s Fiscal Agent, no later than November 30, 2006, in
the manner, and format determined by the Agency.



9. Attachment II, Section III.A.2.d. is hereby deleted in its entirety and
replaced with the following:



 
d.
Individuals with Medicare coverage (e.g., dual eligible individuals) who are not
enrolled in a Medicare Advantage Plan;



10. Attachment II, Section III.A.3.l. is hereby added to read as follows:



 
l.
Medicaid Recipients who are members of the Florida Assertive Community Treatment
Team (FACT team).



11. Attachment II, Section III.B.3.c. is hereby deleted in its entirety and
replaced with the following:


c. The Health Plan shall provide written notice of the following via Surface
Mail to the Enrollee, by the first day of the Enrollee’s enrollment or within
five Calendar Days following the availability of the Enrollment file from the
Agency or its Agent, whichever is later:



 
(1)
The actual date of Enrollment, and the name, telephone number and address of the
Enrollee’s PCP assignment.



(2) The Enrollee's ability to choose a different PCP;



 
(3)
An explanation that a provider directory has been mailed separately with other
member materials; and




 
(4)
The procedures for changing PCPs, including provision of the Health Plan’s
toll-free member services telephone number, etc.



12. The last sentence of Attachment II, Section III.B.5., Enrollment Cessation,
is hereby amended to read as follows:


The Agency may also limit Health Plan Enrollments when such action is considered
to be in the Agency's best interest in accordance with the provisions of this
Contract.


13. Attachment II, Section III.B.6., Enrollment Notice, is hereby amended to
read as follows:


6. Enrollment Notice


By the first day of the Enrollee’s enrollment or within five Calendar Days
following receipt of the Enrollment file from Medicaid or its Agent, whichever
is later, the Health Plan shall mail the following information to all new
Enrollees:



 
a.
Notification that Enrollees can change their Health Plan selection, subject to
Medicaid limitations.




 
b.
Enrollment materials regarding PCP choice as described in Section III, B.,
including the Provider Directory.



c. New Enrollee Materials as described in Section IV.


14. Attachment II, Section III.C.2.a. (1) is hereby deleted in its entirety and
replaced with the following:



 
(1)
The Enrollee moves out of the county, or the Enrollee’s address is incorrect and
the Enrollee does not live in the county.



15. Attachment II, Section III.C.2.a. (7) is hereby deleted in its entirety and
replaced with the following:


(7) The Enrollee is enrolled in the wrong Health Plan as determined by the
Agency.


16. The introductory paragraph of Attachment II, Section III.C.3.a. is hereby
deleted in its entirety and replaced with the following:



 
a.
With proper written documentation, the following are acceptable reasons for
which the Health Plan shall submit Involuntary Disenrollment requests to the
Agency or its Choice Counselor/Enrollment Broker, as specified by the Agency:



17. The first sentence of Attachment II, Section III.C.3.b. is hereby amended to
read as follows:



 
b.
The Health Plan shall promptly submit such Disenrollment requests to the Agency
or its Choice Counselor/Enrollment Broker, as specified by the Agency.



18. Attachment II, Section III.C.3.e. is hereby deleted in its entirety and
replaced with the following:



 
e.
On a monthly basis, the Health Plan shall review its ongoing Enrollment report
(FLMR 8200-R0004) to ensure that all Enrollees are residing in the same county
in which they were enrolled. The Health Plan shall update the records for all
Enrollees who have moved from one county to another, but are still residing in
the Health Plan’s Service Area, and provide the Enrollee with a new Provider
Directory for that county. For Enrollees with out-of-county addresses on the
Enrollment report, the Health Plan shall notify the Enrollee in writing that the
Enrollee should contact the Choice Counselor/Enrollment Broker or Medicaid
Options, depending on whether the Enrollee moves into a Reform or Non-Reform
County, respectively, to choose another Health Plan, or other managed care
option available in the Enrollee’s new county, and that the Enrollee will be
Disenrolled as a result of the Enrollee's contact with the Choice
Counselor/Enrollment Broker or Medicaid Options.



19.
Attachment II, Section III.C.3.f. is hereby deleted in its entirety.



20. Attachment II, Section III.C.3.g. is hereby deleted in its entirety and
shall henceforth be referred to as Section III. C.3.f. It is amended to read as
follows:



 
f.
The Health Plan may submit an Involuntary Disenrollment request to the Agency or
its Choice Counselor/Enrollment Broker, as specified by the Agency, after
providing to the Enrollee at least one (1) verbal warning and at least one (1)
written warning of the full implications of his or her failure of actions:




 
(1)
For an Enrollee who continues not to comply with a recommended plan of health
care. Such requests must be submitted at least sixty (60) Calendar Days prior to
the requested effective date.




 
(2)
For an Enrollee whose behavior is disruptive, unruly, abusive or uncooperative
to the extent that his or her Enrollment in the Health Plan seriously impairs
the organization's ability to furnish services to either the Enrollee or other
Enrollees. This Section does not apply to Enrollees with mental health diagnoses
if the Enrollee’s behavior is attributable to the mental illness.



21. Attachment II, Section III.C.3.h. shall henceforth be referred to as
Attachment II, Section III.C.3.g..


22. Attachment II, Section III.C.3.i. shall henceforth be referred to as
Attachment II, Section III.C.3.h.


23. Attachment II, Section IV.A.3. is hereby amended to read as follows:


3. New Enrollee Materials


By the first day of the assigned Enrollee’s enrollment or within five Calendar
Days following receipt of the Enrollment file from Medicaid or its Agent,
whichever is later, the Health Plan shall mail to the new Enrollee: the Enrollee
Handbook; the Provider Directory; the Enrollee Identification; and the following
additional materials:


24. Attachment II, Section IV.A.4.a. (28) is hereby amended to read as follows:



 
(28)
An explanation that Enrollees may choose to have all family members served by
the same PCP or they may choose different PCPs;



25. Attachment II, Section IV.A.5. is hereby deleted in its entirety and
replaced with the following:



 
a.
The Health Plan shall mail a Provider Directory to all new Enrollees, including
Enrollees who reenrolled after the Open Enrollment period. The Health Plan shall
provide the most recently printed Provider Directory and include an addendum
listing those physicians, etc., no longer providing services to Enrollees of the
Health Plan and those physicians, etc., that have entered into an agreement to
provide services to Enrollees of the Health Plan since the Health Plan published
the most recently printed Provider Directory. In lieu of the Provider Directory
addendum, the Health Plan may enclose a letter, in Times New Roman font, and at
the fourth-grade reading level (as is required of all documents mailed to
Enrollees) stating that the most recent listing of Providers is available by
calling the Health Plan at its toll-free telephone number and at the Health
Plan's website and provide the Internet address that will take the Enrollee
directly to the online Provider Directory, without having to go to the Health
Plan's home page or any other website as a prerequisite to viewing the online
Provider Directory. The Health Plan must obtain the Agency's prior written
approval of the letter.




 
b.
The Provider Directory shall include the names, locations, office hours,
telephone numbers of, and non-English languages spoken by, current Health Plan
Providers. The Provider Directory shall include, at a minimum, information
relating to PCPs, specialists, pharmacies, hospitals, certified nurse midwives
and licensed midwives, and Ancillary Providers. The Provider Directory shall
also identify Providers that are not accepting new patients.




 
c.
The Health Plan shall maintain an online Provider Directory. The Health Plan
shall update the online Provider Directory on, at least, a monthly basis. The
Health Plan shall file an attestation to this effect with the Bureau of Managed
Health Care and the Bureau of Health Systems Development.




 
d.
If the Health Plan elects to use a more restrictive pharmacy network than the
network available to Medicaid Recipients enrolled in the Medicaid FFS program,
then the Provider Directory must include the names of the participating
pharmacies. If all pharmacies are part of a chain and are within the Health
Plan's Service Area under contract with the Health Plan, the Provider Directory
need only list the chain name.




 
e.
In accordance with section 1932(b) (3) of the Social Security Act, the Provider
Directory shall include a statement that some Providers may not perform certain
services based on religious or moral beliefs.




 
f.
The Health Plan shall arrange the Provider Directory as follows:




 
(1)
Providers are listed in alphabetical order, showing the Provider's name and
specialty;



(2) Providers are listed by specialty, in alphabetical order; and



 
(3)
Behavioral Health Providers are listed by provider type.



26. The final sentence of Attachment II, Section IV.B.7.c. is hereby amended to
read as follows:


All RBIs shall contain the following information only for each Potential
Enrollee:


27. Attachment II, Section IV.B.7.h. is hereby removed in its entirety.


28. Attachment II, Section V.B.2. is hereby deleted in its entirety and replaced
with the following:



 
2.
The Health Plan may offer, upon written Agency approval, an over-the-counter
expanded drug benefit, not to exceed twenty-five dollars ($25.00) per household,
per month. Such benefits shall be limited to nonprescription drugs containing a
national drug code ("NDC") number, first aid supplies and birth control
supplies. Such benefits must be offered directly through the Health Plan's
fulfillment house or through a Subcontractor. The Health Plan shall make
payments for the over-the-counter drug benefit directly to the Subcontractor, if
applicable.



29. The first sentence of Attachment II, Section V.C.1. is hereby amended to
read as follows:



 
1.
The Health Plan is not obligated to provide any services not specified or
restricted in this Contract in amount, duration and scope. Enrollees who require
services available through Medicaid that are not specified or restricted by the
terms of this Contract shall receive those services through the Medicaid
Fee-for-Service reimbursement system.



30. Attachment II, Section V.D.2. is hereby amended to read as follows:



 
2.
Enrollees within thirty (30) Calendar Days prior to adopting the policy with
respect to any service.



31. The introductory paragraph of Attachment II, Section V.E.3. is hereby
amended to read as follows:



 
3.
Approved CBPs must comply with the Benefit Grid, the instructions found in
Section XII, Reporting Requirements, and in Attachment I. The Agency shall test
the Health Plan’s CBP for actuarial equivalency and sufficiency of Benefits,
before approving the CBP.



32. Attachment II, Section V.E.3. is hereby amended to add the following:



 
d.
The Health Plan shall incorporate a requirement into its policies and procedures
such that it will send letters of notification to Enrollees regarding exhaustion
of benefits for services restricted by unit amount if the amount is more
restrictive than Medicaid for the following services: pharmacy; DME; hospital
outpatient services not otherwise specified (NOS); hearing services; vision
services; chiropractic, podiatry, outpatient physical and respitory therapy and
home health services. The Health Plan shall send an exhaustion of benefits
letter for any service which is restricted by a dollar amount.




 
(1)
The Health Plan shall implement said letters upon the written approval of the
Agency. The letters of notification include the following:




 
(a)
A letter notifying an Enrollee when he/she has reached fifty percent (50%) of
any maximum annual dollar limit established by the Health Plan for a Benefit;




 
(b)
A follow-up letter notifying the Enrollee when he/she has reached seventy-five
percent (75%) of any maximum annual dollar limit established by the Health Plan
for a Benefit; and




 
(c)
A final letter notifying the Enrollee that he/she has reached the maximum dollar
limit established by the Health Plan for a Benefit.



33. Attachment II, Section V.E.5.a. is amended to read as follows:


5.  Emergency Services



 
a.
The Health Plan shall advise all Enrollees of the provisions governing Emergency
Services and Care. The Health Plan shall not deny claims for Emergency Services
and Care received at a Hospital due to lack of parental consent. In addition,
the Health Plan shall not deny payment for treatment obtained when a
representative of the Health Plan instructs the Enrollee to seek Emergency
Services and Care in accordance with section 743.64, F.S.



34. Attachment II, Section V.F.2.d. is hereby deleted in its entirety and
replaced with the following:



 
d.
The Health Plan shall authorize Enrollee referrals to appropriate Providers
within four (4) weeks of these examinations for further assessment and treatment
of conditions found during the examination. The Health Plan shall ensure that
the referral appointment is scheduled for a date within six (6) months of the
initial examination, or within the time periods set forth in Section VII.D., as
applicable.



35. Attachment II, Section V.F.3. is hereby amended to add the following to the
end of the paragraph:


Should the Health Plan choose to impose cost sharing, the cost sharing shall be
administered in accordance with the Florida Medicaid Coverage and Limitations
Handbooks and Florida Medicaid State Plan. The Health Plan shall comply with all
State and federal laws pertaining to the collection of any cost sharing
provisions.


36. Attachment II, Section V.F.5.d (3) is hereby deleted and replaced with the
following:



 
(3)
The Health Plan shall pay for all Emergency Services and Care in accordance with
this Contract.



37. The second and third sentences of Attachment II, Section V.F.6.a. are hereby
amended to read as follows:


In cases in which the Enrollee has no identification, or is unable to verbally
identify himself/herself when presenting for Behavioral Health Services, the
out-of-area, non-participating provider shall notify the Health Plan within
twenty-four (24) hours of learning the Enrollee's identity. The out-of-area,
non-participating provider shall deliver to the Health Plan the Medical Records
that document that the identity of the Enrollee could not be ascertained at the
time the Enrollee presented for Emergency Behavioral Health Services due to the
Enrollee's condition.


38. The first sentence of Attachment II, Section V.F.12.h. is hereby amended to
read as follows:



 
h.
Pay the immunization administration fee at no less than the Medicaid rate when
an Enrollee receives immunizations from a nonparticipating provider, so long as:



39. Attachment II, Section V.F.14.a. (1) - (3) are hereby deleted in its
entirety and replaced with the following:



 
(1)
The Health Plan shall make available those drugs and dosage forms listed in the
PDL.




 
(2)
The Health Plan shall not arbitrarily deny or reduce the amount, duration or
scope of prescriptions solely based on the Enrollee’s diagnosis, type of illness
or condition. The Health Plan may place appropriate limits on prescriptions
based on criteria such as Medical Necessity, or for the purpose of utilization
control, provided the Health Plan reasonably expects said limits to achieve the
purpose of the Prescribed Drug Services set forth in the Medicaid State Plan.




 
(3)
The Health Plan shall make available those drugs not on the PDL, when requested
and approved, if the drugs on the PDL have been used in a step therapy sequence
or when other documentation is provided.




 
(4)
The Health Plan shall submit an updated PDL to the Agency annually, by October 1
of each Contract Year, and provide thirty (30) days written notice of any
changes to the Bureau of Managed Health Care and Pharmacy Services.



40. Attachment II, Section V.F.14.d. (3) (d) is hereby added as follows:



 
(5)
The Health Plan shall ensure that it complies with all aspects and surveying
requirements set forth in Policy Transmittal 06-01, Hernandez Settlement
Requirements, an electronic copy of which can be found at:



http://www.fdhc.state.fl.us/MCHQ/Managed_Health_Care/MHMO/med_prov.shtml


41. Attachment II, Section V.F.14.d. (5) the first two sentences are hereby
amended as follows:



 
(5)
The Health Plan may delegate any or all functions to one (1) or more Pharmacy
Benefits Administrators (PBA). Before entering into a Subcontract, the Health
Plan shall:



42. Attachment II, Section V.F.14.e. (1) and (2) are hereby deleted in their
entirety and replaced with the following:



 
(1)
Writes in his/her own handwriting on the valid prescription that the “Brand Name
is Medically Necessary” (pursuant to Section 465.025, F.S.); and




 
(2)
Submits a completed “Multisource Drug and Miscellaneous Prior Authorization”
form to the Health Plan indicating that the Enrollee has had an adverse reaction
to a generic drug or has had, in the prescriber’s medical opinion, better
results when taking the brand-name drug.



43. The second sentence of Attachment II, Section V.F.18.a. is hereby replaced
with the following two sentences:


The Health Plan shall comply with the limitations and exclusions in the Medicaid
Transportation Coverage, Limitations & Reimbursement Handbook (the
“Transportation Handbook”), including Emergency Transportation Services. In any
instance where compliance conflicts with the terms of this Contract, the
Contract terms shall take precedence.


44. Attachment II, Section VI.A.1.a. is hereby added as follows:



 
a.
Nothing in this contract shall be construed as preventing the plan from
substituting additional services supported by nationally recognized  evidence
based clinical guidelines for those provided in the Handbooks described above,
or from using different or alternative services, based on nationally recognized
evidence based practices, methods, or approaches to assist individual enrollees,
provided that the net effect of this substitution and these alternatives is that
the overall benefits available to the enrollee are at least equivalent to those
described in the applicable Handbooks.  Provision of substitution or alternate
services shall not supplant or relieve the plan from providing covered services
if needed.



45. Attachment II, Section VI.A.3.i. is hereby deleted in its entirety and
replaced with the following:



 
i.
Florida Assertive Community Treatment Services (FACT)

     

 
(a)
The Health Plan shall not be responsible for the provision of Behavioral Health
Services to Enrollees assigned to a FACT team by the DCF Substance Abuse and
Mental Health Program (SAMH) Office. The Health Plan shall disenroll these
Enrollees from the Health Plan so that the Enrollees can receive all Behavioral
Health Services through the funding mechanism developed by DCF/SAMH and AHCA.



46. Attachment II, Section VI.A.6. is hereby deleted in its entirety and
replaced with the following:



 
6.
Services available under the Health Plan shall represent a comprehensive range
of appropriate services for both Children/Adolescents and adults who experience
impairments ranging from mild to severe and persistent. This Section outlines
the Agency’s expectations and requirements related to each of the categories of
service.




 
a.
The Health Plan may provide Expanded Services under the Contract as a
substitution of care or downward substitution.




 
b.
When the Health Plan intends to provide a service as a downward substitution,
the provider must use clinical rationale for determining the benefit of the
service to the Enrollee.



47. The second and third sentences of Attachment II, Section VI.B.1.f. are
hereby deleted in their entirety and replaced with the following:


These bed days are calculated on a two (2) for one (1) basis.


48. Attachment II, Section VI.H.2.a. through VI.H.2.d. are hereby deleted in
their entirety and replaced with the following:


a. Up to four (4) sessions of individual or group therapy;


b. One (1) psychiatric medical session;


c. Two (2) one-hour intensive therapeutic on-site; or


d. Six (6) days of day treatment services.


49. Attachment II, Section VI.H.3. is hereby amended to remove the second period
following the Section designation number.


50. Attachment II, Section VI.Q. is hereby added:


Q.  Community Behavioral Health Services Annual 80/20 Expenditure Report


By April 1 of each year, Health Plans shall provide a breakdown of expenditures
related to the provision of community behavioral health services, using the
spreadsheet template provided by the Agency (see Section XII, Reporting
Requirements).  In accordance with Section 409.912, F.S., eighty percent (80%)
of the Capitation Rate paid to the plan by the Agency shall be expended for the
provision of community behavioral health services.  In the event the Health Plan
expends less than eighty percent (80%) of the Capitation Rate, the Health Plan
shall return the difference to the Agency no later than May 1 of each year.


1.   For reporting purposes in accordance with this section, ‘community
behavioral health services’ are defined as those services that the Health Plan
is required to provide as listed in the Community Mental Health Services
Coverage and Limitations Handbook and the Mental Health Targeted Case Management
Coverage and Limitations handbook.


2.   For reporting purposes in accordance with this section ‘expended’ means the
total amount, in dollars, paid directly or indirectly to community behavioral
health services providers solely for the provision of community behavioral
health services, not including administrative expenses or overhead of the plan.
 If the report indicates that a portion of the capitation payment is to be
returned to the Agency, the Health Plan shall submit a check for that amount
with the Behavioral Health Services Annual 80/20 Expenditure Report that the
Health Plan provides to the Agency.


51. The first sentence of Attachment II, Section VII.A.4. is hereby deleted in
its entirety and amended to read as follows:



 
4.
By November 30, 2006, the Health Maintenance Organizations and other licensed
managed care organizations shall register all network providers with the
Agency’s Fiscal Agent, in the manner, and format determined by the Agency.



52. Attachment II, Section VII.A.11. is hereby deleted in its entirety and
replaced with the following:



 
11.
The Health Plan shall not discriminate with respect to participation,
reimbursement, or indemnification as to any provider, whether participating or
nonparticipating, who is acting within the scope of the provider's license or
certification under applicable State law, solely on the basis of such license or
certification, in accordance with Section 1932(b) (7) of the Social Security Act
(as enacted by section 4704(a) of the Balanced Budget Act of 1997). The Health
Plan is not prohibited from including providers only to the extent necessary to
meet the needs of the Health Plan's Enrollees or from establishing any measure
designed to maintain quality and control costs consistent with the
responsibilities of the Health Plan. If the Health Plan declines to include
individual providers or groups of providers in its network, it must give the
affected providers written notice of the reason for its decision.



53. The last sentence of Attachment II, Section VII.B.1(c) is hereby amended to
read as follows:



 
(c)
Coverage must be provided by a Medicaid eligible PCP.



54. Attachment II, Section VII.B.3. is hereby amended to read as follows:



 
3.
At least annually, the Health Plan shall review each PCP’s average wait times to
ensure services are in compliance with Section VII, D., Appointment Waiting
Times and Geographic Access Standards.



55. Attachment II, Section VII.C.8. is hereby amended to read as follows:


8. Pharmacy


If the Health Plan elects to use a more restrictive pharmacy network than the
non-Medicaid Reform Fee-for-Service network, the Health Plan shall provide at
least one (1) licensed pharmacy per 2,500 Enrollees. The Health Plan shall
ensure that its contracted pharmacies comply with the Settlement Agreement to
Hernandez, et al. v. Medows (case number 02-20964 Civ-Gold/ Simonton) (HSA).


56. The first paragraph of Attachment II, Section VII.I.3. is hereby amended to
read as follows:



 
3.
The Health Plan shall make a good faith effort to give written notice of
termination within fifteen (15) days after receipt of a termination notice to
each Enrollee who received his or her primary care from, or was seen on a
regular basis by, a terminated provider.



57. The second sentence of Attachment II, Section VIII.A.1.e. is hereby amended
to read as follows:


The Agency will set methodology and standards for Quality Improvement (QI) with
advice from the EQRO.


58. The second sentence of Attachment II, Section VIII.A.2.b. is hereby amended
to read as follows:



 
b.
The Health Plan's Medical Director shall serve as either the Chairman or
Co-Chairman of the QIP Committee.



59. The last sentence of Attachment II, Section VIII.A.3.d. is hereby amended to
read as follows:



 
d.
The Health Plan shall provide an action plan to address the results of the CAHPS
Survey within two (2) months of receipt of the written request from the Agency.



60. Attachment II, Section VIII.A.3.h is hereby deleted in its entirety and
replaced with the following:



 
h.
Credentialing and Recredentialing




 
(1)
The Health Plan shall be responsible for the credentialing and recredentialing
of its Provider network. Hospital ancillary Providers are not required to be
independently credentialed if those Providers only provide services to the
Health Plan Enrollees through the Hospital.




 
(2)
The Health Plan shall establish and verify credentialing and recredentialing
criteria for all professional Providers that, at a minimum, meet the Agency's
Medicaid participation standards. The Agency’s criteria includes:




 
(a)
A copy of each Provider's current medical license pursuant to Section 641.495,
F.S




 
(b)
No receipt of revocation or suspension of the Provider's State License by the
Division of Medical Quality Assurance, Department of Health.




 
(c)
No ongoing investigation(s) by Medicaid Program Integrity, Medicaid Fraud
Control Unit, Medicare, Medical Quality Assurance, or other governmental
entities.




 
(d)
Conduct a background check with the Florida Department of Law Enforcement (FDLE)
for all treating providers not currently enrolled in Medicaid’s Fee-for-Service
program.




 
(i)
If exempt from the criminal background screening requirements, a copy of the
screen print of the Provider’s current Department of Health licensure status and
exemption reason must be included.




 
(ii)
The Health Plan shall not contract with any Provider who has a record of illegal
conduct; i.e., found guilty of, regardless of adjudication, or who entered a
plea of nolo contendere or guilty to any of the offenses listed in Section
435.03, F.S.




 
(e)
Proof of the Provider's medical school graduation, completion of residency and
other postgraduate training. Evidence of board certification shall suffice in
lieu of proof of medical school graduation, residency and other postgraduate
training.




 
(f)
Evidence of specialty board certification, if applicable.




 
(g)
Evidence of the Provider's professional liability claims history.




 
(h)
Any sanctions imposed on the Provider by Medicare or Medicaid.




 
(3)
The Health Plan's credentialing and recredentialing files must document the
education, experience, prior training and ongoing service training for each
staff member or Provider rendering Behavioral Health Services.




 
(4)
The Health Plan's credentialing and recredentialing policies and procedures
shall be in writing and include the following:




 
(a)
Formal delegations and approvals of the credentialing process.




 
(b)
A designated credentialing committee.




 
(c)
Identification of Providers who fall under its scope of authority.




 
(d)
A process which provides for the verification of the credentialing and
recredentialing criteria required under this Contract.




 
(e)
Approval of new Providers and imposition of sanctions, termination, suspension
and restrictions on existing Providers.




 
(f)
Identification of quality deficiencies which result in the Health Plan's
restriction, suspension, termination or sanctioning of a Provider.




 
(5)
The credentialing and recredentialing processes must also include verification
of the following additional requirements for physicians and must ensure
compliance with 42 CFR 438.214:




 
(a)
Good standing of privileges at the Hospital designated as the primary admitting
facility by the PCP or if the PCP does not have admitting privileges, good
standing of privileges at the Hospital by another Provider with whom the PCP has
entered into an arrangement for Hospital coverage.




 
(b)
Valid Drug Enforcement Administration (DEA) certificates, where applicable.




 
(c)
Attestation that the total active patient load (all populations with Medicaid
FFS, CMS Network, HMO, Health Plan, Medicare and commercial coverage) is no more
than 3,000 patients per PCP. An active patient is one that is seen by the
Provider a minimum of three (3) times per year.




 
(d)
A good standing report on a site visit survey. For each PCP and OB/GYN Provider,
documentation in the Health Plan’s credentialing files regarding the site survey
shall include the following:




 
i.
Evidence that the Health Plan has evaluated the Provider's facilities using the
Health Plan's organizational standards.




 
ii.
Evidence that the Health Plan has evaluated the Provider's medical record
keeping practices at each site to ensure conformity with the Health Plan's
organizational standards.




 
iii.
Evidence that the Health Plan has determined that the following documents are
posted in the Provider's waiting room/reception area: the Agency’s statewide
consumer call center telephone number, including hours of operation and a copy
of the summary of Florida’s Patient’s Bill of Rights and Responsibilities, in
accordance with Section 381.026, F.S.; the Provider has a complete copy of the
Florida Patient’s Bill of Rights and Responsibilities, available upon request by
an Enrollee, at each of the Provider's offices.




 
iv.
The Provider's waiting room/reception area has a consumer assistance notice
prominently displayed in the reception area in accordance with Section 641.511,
F.S.




 
(e)
Attestation to the correctness/completeness of the Provider's application.




 
(f)
Statement regarding any history of loss or limitation of privileges or
disciplinary activity as described in Section 456.039, F.S.




 
(g)
A statement from each Provider applicant regarding the following:




 
i.
Any physical or mental health problems that may affect the Provider's ability to
provide health care;




 
ii.
Any history of chemical dependency/substance abuse;




 
iii.
Any history of loss of license and/or felony convictions; and




 
iv.
The Provider is eligible to become a Medicaid provider.




 
(h)
Current curriculum vitae, which includes at least five (5) years of work
history.




 
(6)
The Health Plan shall recredential its Providers at least every three (3) years.




 
(7)
The Health Plan shall develop and implement an appeal procedure for Providers
against whom the Health Plan has imposed sanctions, restrictions, suspensions
and/or terminations.




 
(8)
The Health Plan shall submit a Provider Network for initial or expansion review
to the Agency for approval only when the Health Plan has satisfactorily
completed the minimum standards required in Section VII, Provider Network and
the minimum credentialing steps required in Section VIII.A.3.h.(2), (3) and (5).



61. The second sentence of Attachment II, Section VIII.A.4.d. is hereby amended
to read as follows:


If the Health Plan fails to provide a CAP within the time specified by the
Agency, the Agency shall sanction the Health Plan in accordance with the
provisions of Section XIV, Sanctions, and may immediately terminate all
Enrollment activities and Mandatory Assignments.


62. Attachment II, Section VIII.B.3.a. is hereby deleted in its entirety and
replaced with the following:



 
a.
The Health Plan shall notify the Enrollee, in writing, using language at or
below the fourth grade reading level, of any Action taken by the Health Plan to
deny a Service Authorization request, or limit a service in amount, duration, or
scope that is less than requested (42 CFR 438.404(a) and (c) and 42 CFR
438.10(c) and (d)).



63. Attachment II, Section VIII.B.3.c.(1) is hereby deleted in its entirety and
replaced with the following:



 
(1)
At least ten (10) Calendar Days before the date of the Action or fifteen (15)
Calendar Days if the notice is sent by Surface Mail (five [5] Calendar Days if
the Health Plan suspects Fraud on the part of the Enrollee) (42 CFR 431.211, 42
CFR 431.213 and 42 CFR 431.214).



64. Attachment II, Section VIII.B.4.c. is hereby deleted in its entirety and
replaced with the following:



 
c.
Case Management follow-up services for Children/Adolescents who the Health Plan
identifies through blood Screenings as having abnormal levels of lead.



65. Attachment II, Section VIII.B.5.e. is hereby amended to read as follows:



 
e.
The Health Plan shall use the Enrollees’ health risk assessments and/or released
Medical Records to identify Enrollees who have not received CHCUP Screenings in
accordance with the Agency approved periodicity schedule.



66. The first sentence of Attachment II, Section VIII.B.5.g. is hereby amended
to read as follows:


Within thirty (30) Calendar Days of Enrollment, the Health Plan shall notify
Enrollees of, and ensure the availability of, a Screening for all Enrollees
known to be pregnant or who advise the Health Plan that they may be pregnant.


67. The last sentence of Attachment II, Section VIII.B.5.n. is hereby amended to
read as follows:


Examples include hospitalization of a spouse or caregiver, or increased
impairment of an Enrollee living alone, that results in an Enrollee who is
suddenly unable to manage basic needs without immediate help, hospitalization or
nursing home placement.


68. Attachment II, Section VIII.B.6.a. is hereby deleted in its entirety and
replaced with the following:



 
a.
The Health Plan shall develop and implement Disease Management programs for
Enrollees living with chronic conditions. The Disease Management initiatives
shall include, but are not limited to, asthma, HIV/AIDS, diabetes, congestive
heart failure and hypertension. The Health Plan may develop and implement
additional Disease Management programs for its Enrollees.



69. Attachment II, Section VIII.B.6.b. is hereby amended to read as follows:


b. The Disease Management programs shall include the following components:


70. Attachment II, Section VIII.B.6.d. is hereby deleted in its entirety and
replaced with the following:



 
d.
Patient satisfaction surveys for each of the five (5) chronic conditions
specified in Subsection a., above, will be conducted from a statistically valid
sample of the Health Plan’s respective Enrollee population identified with each
chronic condition by either the Health Plan or the Agency’s Disease Management
Patient Satisfaction Survey vendor.  The Agency will notify the Health Plan by
April 1, 2007, regarding whether the Health Plan or the Agency’s vendor will
conduct the Disease Management Patient Satisfaction Surveys.  These surveys will
be conducted on a quarterly-rotational basis so that the results are received by
Agency by the thirtieth (30th) of the month following the quarter being
reported. The Agency may use the results of these surveys in Health Plan
comparison information provided by the Choice Counselor/Enrollment Broker to
Potential Enrollees.




 
(1)
If the Health Plan implements Disease Management programs for other chronic
conditions in addition to the five (5) chronic conditions specified in
Subsection B.6.a., above, the Health Plan must receive prior written approval
from the Agency before adding patient satisfaction surveys for these additional
Disease Management programs.




 
(2)
The Agency shall provide the Health Plan with the Disease Management patient
satisfaction survey schedule, including start dates, end dates, and result
submission dates, for the Contract Period by July 1, 2007. 




 
(a)
If the Agency’s vendor conducts the patient satisfaction surveys, the Health
Plan shall provide the vendor with the necessary Enrollee and Health Plan
information and data to conduct the surveys for the Health Plan’s Enrollees in
accordance with the Agency’s Disease Management patient satisfaction survey
schedule.




 
(b)
If the Agency determines that the Health Plan will conduct the Disease
Management patient satisfaction surveys, the Agency will provide the Health Plan
with the required sampling methodology and survey specifications by July 1,
2007.




 
(c)
If the Agency determines that the Health Plan will conduct the Disease
Management patient satisfaction surveys, the Health Plan will conduct the
surveys in accordance with Agency survey specifications and shall submit patient
satisfaction survey results in the format and with the information prescribed by
the Agency.



71.
Attachment II, Section VIII.B.6.e. is hereby added to read:

 

 
e.
The Agency will notify the Health Plan by April 1, 2007, regarding whether the
Health Plan or the Agency’s Disease Management Provider satisfaction survey
vendor will conduct Disease Management Provider satisfaction surveys.




 
(1)
The Agency shall provide the Health Plan with the Disease Management Provider
satisfaction survey schedule for the Contract Period by July 1, 2007.




 
(2)
If the Agency’s vendor conducts the Provider satisfaction surveys, the Health
Plan shall provide the vendor with the necessary Provider and Health Plan
information and data to conduct the surveys for the Health Plan’s Providers in
accordance with the Agency’s Disease Management Provider satisfaction survey
schedule.




 
(3)
If the Agency determines that the Health Plan will conduct the Disease
Management Provider satisfaction surveys, the Health Plan will conduct surveys
in accordance with Agency survey specifications and shall submit Provider
satisfaction survey results in the format and with the information prescribed by
the Agency.




 
(4)
If the Agency determines that the Health Plan will conduct the Disease
Management patient satisfaction surveys, the Agency will provide the Health Plan
with the required sampling methodology and survey specifications by July 1,
2007.



72. Attachment II, Section VIII.B.7.g. is hereby amended to read as follows:


The Health Plan may offer an Agency approved program for pregnant women in order
to encourage the commencement of prenatal care visits in the first (1st)
trimester of pregnancy. The Health Plan’s prenatal and postpartum care Incentive
Program must be aimed at promoting early intervention and prenatal care to
decrease infant mortality and low birth weight and to enhance healthy birth
outcomes. The prenatal and postpartum incentives may include the provision of
maternity and health related items and education.


73. Attachment II, Section IX, Grievance System Requirements, is hereby deleted
in its entirety and replaced with the following:



--------------------------------------------------------------------------------


 
Section IX
Grievance System


A. General Requirements
 

 
1.
The Health Plan shall have a Grievance System in place that includes a Grievance
process, an Appeal process and access to the Medicaid Fair Hearing system. The
Health Plan’s Grievance System shall comply with the requirements set forth in
Section 641.511, F.S., if applicable, and with all applicable federal and State
laws and regulations, including 42 CFR 431.200 and 42 CFR 438, Subpart F,
“Grievance System.”




 
2.
The Health Plan must develop and maintain written policies and procedures
relating to the Grievance System and must provide its Grievance Procedures to
the Agency for approval. Before implementation, the Agency must give the Health
Plan written approval of the Health Plan’s Grievance System policies and
procedures.




 
3.
The Health Plan shall refer all Enrollees and/or providers, on behalf of the
Enrollee, (whether the provider is a participating Provider or a
nonparticipating provider) who are dissatisfied with the Health Plan or its
Actions to the Health Plan’s Grievance/Appeal Coordinator for processing in
accordance with this Contract and the Health Plan's Agency-approved policies and
procedures.




 
4.
The Health Plan's Grievance System must include an additional grievance
resolution process, as set forth in Section 408.7056, F.S., and referred to in
this Contract as the Subscriber Assistance Program (SAP).




 
5.
The Health Plan must give Enrollees reasonable assistance in completing forms
and other procedural steps, including, but not limited to, providing interpreter
services and toll-free numbers with TTY/TDD and interpreter capability.




 
6.
The Health Plan must acknowledge, in writing, receipt of Appeal, unless the
Enrollee or provider requests an expedited resolution.




 
7.
The Health Plan shall ensure that none of the decision makers on a Grievance or
Appeal were involved in any of the previous levels of review or decision-making
and that all decision makers are health care professionals with clinical
expertise in treating the Enrollee's condition or disease when deciding any of
the following:



a. An Appeal of a denial that is based on lack of Medical Necessity;



 
b.
A Grievance regarding the denial of an expedited resolution of an Appeal; and



c. A Grievance or Appeal that involves clinical issues.



 
8.
The Health Plan shall allow the Enrollee, and/or the Enrollee's representative,
an opportunity to examine the Enrollee's case file before and during the Appeal
process, including all medical records and any other documents and records.




 
9.
The Health Plan shall consider the Enrollee, the Enrollee's representative or
the representative of a deceased Enrollee's estate as parties to the
Grievance/Appeal.




 
10.
The Health Plan shall include information (including all related policies,
procedures and time frames) regarding Grievances, Appeals and Medicaid Fair
Hearings in the Health Plan's Provider Manual. The Health Plan shall provide a
copy of the Provider Manual to all Providers/Subcontractors at the time the Plan
enters into agreements with said Providers/Subcontractors.

 

 
11.
The Enrollee Handbook and the Provider Manual must clearly specify all necessary
procedural steps for filing Grievances, Appeals and Medicaid Fair Hearings, as
set forth in Section IV.A.2. and 4., above, including:




 
(a)
Enrollee rights to file Grievances and Appeals and all requirements and time
frames for filing Grievances and Appeals.




 
(b)
The Health Plan's Grievances and Appeals Coordinator’s address, toll-free
telephone number and office hours.




 
(c)
The availability of assistance to Enrollees in filing Grievances, Appeals and
Medicaid Fair Hearings.




 
(d)
Enrollee rights to a Medicaid Fair Hearing and the method for obtaining a
Medicaid Fair Hearing, including the address for pursuing a Medicaid Fair
Hearing:



Office of Public Assistance Appeals Hearings
1317 Winewood Boulevard, Building 5, Room 203
Tallahassee, FL 32399-0700



 
(e)
The rules that govern representation at the Medicaid Fair Hearing.




 
(f)
A statement explaining the Enrollee's right to request a continuation of
benefits during an Appeal and/or Medicaid Fair Hearing and a statement that if
the Health Plan's Action is upheld in any Medicaid Fair Hearing, the Health Plan
may hold the Enrollee liable for the cost of any continued Benefits.




 
(g)
A detailed explanation of the proper procedure for an Enrollee to request a
continuation of benefits during an Appeal and/or Medicaid Fair Hearing.




 
(h)
An explanation regarding the Enrollee's rights to appeal to the Agency and the
SAP after exhausting the Health Plan's Appeal/Grievance process, with the
following exception: pursuant to Sections 408.7056 and 641.511, F.S., the SAP
will not consider a Grievance or Appeal taken to a Medicaid Fair Hearing.




 
(i)
The information set forth in the Enrollee Handbook and the Provider Manual must
explain that an Enrollee must request a review by the SAP within one (1) year of
receipt of the final decision letter from the Health Plan, must explain how to
initiate a review by the SAP and must include the SAP's address and telephone
number:



Agency for Health Care Administration
Subscriber Assistance Program
Building 1, MS #26
2727 Mahan Drive, Tallahassee, Florida 32308
(850) 921-5458
(888) 419-3456 (toll-free)



 
12.
The Health Plan shall maintain a record/log of all Grievances, Appeals and
Medicaid Fair Hearings in accordance with the terms of this Contract and to
fulfill the reporting requirements as set forth in Section XII, Reporting
Requirements.




 
13.
The Health Plan shall maintain a separate log for calls relating to the
Hernandez Settlement Agreement (HSA) in accordance with Section V.F.14.d.(1).





B. The Grievance Process



 
1.
The Grievance process is the Health Plan's procedure for addressing Enrollee
Grievances, which are expressions of dissatisfaction about any matter other than
Action.




 
2.
An Enrollee may file a Grievance, or a provider (whether a participating
Provider or a nonparticipating provider) acting on behalf of the Enrollee and
with the Enrollee's written consent, may file a Grievance.




 
3.
The Health Plan must complete the Grievance process in time to permit the
Enrollee's disenrollment to be effective in accordance with the time frames
specified in 42 CFR 438.56(e)(1). 



4. General Health Plan Duties



 
a.
The Health Plan must:




 
(1)
Resolve each Grievance within State-established time frames not to exceed ninety
(90) Calendar Days from the day the Health Plan received the initial Grievance
request, be it oral or in writing;




 
(2)
Notify the Enrollee, in writing, within ninety (90) Calendar Days of the
resolution of the Grievance. The notice of disposition shall include the results
and date of the resolution of the Grievance, and for decisions not wholly in the
Enrollee's favor, the notice of disposition shall include:




 
(a)
Notice of the right to request a Medicaid Fair Hearing if applicable;




 
(b)
Information necessary to allow the Enrollee/provider to request a Medicaid Fair
Hearing, including the contact information necessary to pursue a Medicaid Fair
Hearing (see Section IX.D., below);




 
(3)
Provide the Agency with a copy of the written notice of disposition upon
request; and




 
(4)
Ensure that no punitive action is taken against a provider who files a Grievance
on behalf of an Enrollee, or supports an Enrollee's Grievance.




 
b.
The Health Plan may extend the Grievance resolution time frame by up to fourteen
(14) Calendar Days if the Enrollee requests an extension, or the Health Plan
documents that there is a need for additional information and that the delay is
in the Enrollee's best interest.




 
(1)
If the extension is not requested by the Enrollee, the Health Plan must give the
Enrollee written notice of the reason for the delay.



c. Filing Requirements



 
(1)
The Enrollee or provider may file a Grievance within one (1) year after the date
of occurrence that initiated the Grievance.




 
(2)
The Enrollee or provider may file a Grievance either orally or in writing. An
oral request may be followed with a written request; however, the timeframe for
resolution begins the date the plan receives the oral request.



C.
The Appeal Process




 
1.
The Appeal process is the Health Plan's procedure for addressing Enrollee
Appeals, which are requests for review of an Action.




 
2.
An Enrollee, or a provider (whether a participating Provider or a
nonparticipating provider) acting on behalf of an Enrollee and with the
Enrollee's written consent, may file an Appeal.




 
3.
The Appeal procedure must be the same for all Enrollees.



4. General Health Plan Duties



 
a.
The Health Plan shall:




 
(1)
Confirm in writing all oral inquiries seeking an Appeal, unless the Enrollee or
provider requests an expedited resolution;




 
(2)
If the resolution is in favor of the Enrollee, provide the services as quickly
as the Enrollee's health condition requires;




 
(3)
Provide the Enrollee or provider with a reasonable opportunity to present
evidence and allegations of fact or law, in person and/or in writing;




 
(4)
Allow the Enrollee, and/or the Enrollee's representative, an opportunity before
and during the Appeal process to examine the Enrollee's case file, including all
Medical Records and any other documents and records;




 
(5)
Consider the Enrollee, the Enrollee's representative or the representative of a
deceased Enrollee's estate as parties to the Appeal;




 
(6)
Continue the Enrollee's Benefits if:




 
(a)
The Enrollee files the Appeal in a timely manner, meaning on or before the later
of the following:




 
(i)
Within ten (10) Business Days of the date on the notice of Action (add five [5]
Business Days if the notice is sent via Surface Mail); or




 
(ii)
The intended effective date of the Health Plan’s proposed Action.




 
(b)
The Appeal involves the termination, suspension or reduction of a previously
authorized course of treatment;



(c) The services were ordered by an authorized provider;
 
(d) The authorization period has not expired; and/or


(e) The Enrollee requests extension of Benefits.



 
(7)
Provide written notice of the resolution of the Appeal, including the results
and date of the resolution within two (2) business days after the resolution.
For decisions not wholly in the Enrollee's favor, the notice of resolution shall
include:



(a) Notice of the right to request a Medicaid Fair Hearing;



 
(b)
Information about how to request a Medicaid Fair Hearing, including the DCF
address necessary for pursuing a Medicaid Fair Hearing, as set forth in Section
IX.D., below;




 
(c)
Notice of the right to continue to receive Benefits pending a Medicaid Fair
Hearing;




 
(d)
Information about how to request the continuation of Benefits;




 
(e)
Notice that if the Health Plan's Action is upheld in a Medicaid Fair Hearing,
the Enrollee may be liable for the cost of any continued Benefits; and




 
(f)
Pursuant to Section 408.7056, F.S., the Health Plan must notify the
Enrollee/provider that if the Appeal is not resolved to the satisfaction of the
Enrollee/provider, the Enrollee/provider has one (1) year from the date of the
occurrence that initiated the Appeal in which to request review of the Health
Plan's decision concerning the Appeal by the SAP. The notice must explain how to
initiate such a review and include the address and toll-free telephone numbers
of the Agency and the SAP, as provided in Section IX.A.11(i), above.




 
(8)
Provide the Agency with a copy of the written notice of disposition upon
request; and




 
(9)
Ensure that punitive action is not taken against a provider who files an Appeal
on behalf of an Enrollee or supports an Enrollee's Appeal.




 
b.
If the Health Plan continues or reinstates the Enrollee’s Benefits while the
Appeal is pending, the Health Plan must continue providing the Benefits until
one (1) of the following occurs:



(1) The Enrollee withdraws the Appeal;



 
(2)
Ten (10) Business Days pass from the date of the Health Plan's notice of
resolution of the appeal if the resolution is adverse to the enrollee and if the
Enrollee has not requested a Medicaid Fair Hearing with continuation of Benefits
until a Medicaid Fair Hearing decision is reached.




 
(3)
The Medicaid Fair Hearing panel's decision is adverse to the Enrollee; or




 
(4)
The authorization to provide services expires, or the Enrollee meets the
authorized service limits.




 
c.
If the final resolution of the Appeal is adverse to the Enrollee, the Health
Plan may recover the costs of the services furnished from the Enrollee while the
Appeal was pending to the extent that the services were furnished solely because
of the requirements of this Section.




 
d.
If services were not furnished while the Appeal was pending and the Appeal panel
reverses the Plan's decision to deny, limit or delay services, the Health Plan
must authorize or provide the disputed services promptly and as quickly as the
Enrollee's health condition requires.




 
e.
If the services were furnished while the Appeal was pending and the Appeal panel
reverses the Plan's decision to deny, limit or delay services, the Health Plan
must pay for disputed services in accordance with State policy and regulations.



5. Filing Requirements



 
a.
The Enrollee/provider must file an Appeal within thirty (30) Calendar Days of
receipt of the notice of the Health Plan's Action.




 
b.
The Enrollee/provider may file an Appeal either orally or in writing. If the
filing is oral, the Enrollee/provider must also file a written, signed Appeal
within thirty (30) Calendar Days of the oral filing. The Health Plan shall
notify the requesting party that it must file the written request within ten
(10) Business Days after receipt of the oral request. For oral filings, time
frames for resolution of the Appeal begin on the date the Health Plan receives
the oral filing.




 
c.
The Health Plan shall resolve each Appeal within State-established time frames
not to exceed forty-five (45) Calendar Days from the day the Plan received the
initial Appeal request, whether oral or in writing.




 
d.
If the resolution is in favor of the Enrollee, the Health Plan shall provide the
services as quickly as the Enrollee's health condition requires.




 
e.
The Health Plan may extend the resolution time frames by up to fourteen (14)
Calendar Days if the Enrollee requests an extension, or the Health Plan
documents that there is a need for additional information and that the delay is
in the Enrollee's best interest.




 
(1)
If the extension is not requested by the Enrollee, the Health Plan must give the
Enrollee written notice of the reason for the delay.




 
(2)
The Health Plan must provide written notice of the extension to the Enrollee
within five (5) Business Days of determining the need for an extension.



6. Expedited Process



 
a.
The Health Plan shall establish and maintain an expedited review process for
Appeals when the Health Plan determines, the Enrollee requests or the provider
indicates (in making the request on the Enrollee's behalf or supporting the
Enrollee's request) that taking the time for a standard resolution could
seriously jeopardize the Enrollee's life, health or ability to attain, maintain
or regain maximum function.




 
b.
The Enrollee/provider may file an expedited Appeal either orally or in writing.
No additional written follow-up on the part of the Enrollee/provider is required
for an oral request for an expedited Appeal.



c. The Health Plan must:



 
(1)
Inform the Enrollee of the limited time available for the Enrollee to present
evidence and allegations of fact or law, in person and in writing;




 
(2)
Resolve each expedited Appeal and provide notice to the Enrollee, as quickly as
the Enrollee's health condition requires, within State established time frames
not to exceed seventy-two (72) hours after the Health Plan receives the Appeal
request, whether the Appeal was made orally or in writing;




 
(3)
Provide written notice of the resolution in accordance with Section IX.
C.4.a.(7) of the expedited Appeal to the Enrollee;




 
(4)
Make reasonable efforts to provide oral notice of resolution to the Enrollee
immediately after the Appeal panel renders a decision; and




 
(5)
Ensure that punitive action is not taken against a provider who requests an
expedited resolution on the Enrollee's behalf or supports an Enrollee's request
for expedited resolution of an Appeal.




 
d.
If the Health Plan denies a request for an expedited resolution of an Appeal,
the Health Plan must:




 
(1)
Transfer the Appeal to the standard time frame of no longer than forty-five (45)
Calendar Days from the day the Health Plan received the request for Appeal (with
a possible fourteen [14] day extension);




 
(2)
Make all reasonable efforts to provide immediate oral notification of the Health
Plan's denial for expedited resolution of the Appeal;




 
(3)
Provide written notice of the denial of the expedited Appeal within two (2)
Calendar Days; and




 
(4)
Fulfill all requirements set forth in Section IX.C.1. - 5., above.




 
7.
Submission to the Subscriber Assistance Program (SAP)




 
(1)
Before filing with the SAP, the Enrollee/provider must complete the Health
Plan’s Appeal process.




 
(2)
The Enrollee/provider must submit the Appeal to the SAP within one (1) year of
receipt of the final decision letter.




 
(3)
The SAP will not consider a Grievance or Appeal taken to a Medicaid Fair
Hearing.



D. Medicaid Fair Hearing System



 
1.
As set forth in Rule 65-2.042, FAC, the Health Plan's Grievance Procedure and
Appeal and Grievance processes shall state that the Enrollee has the right to
request a Medicaid Fair Hearing, in addition to, and at the same time as,
pursuing resolution through the Health Plan's Grievance and Appeal processes.




 
a.
A provider must have an Enrollee's written consent before requesting a Medicaid
Fair Hearing on behalf of an Enrollee.




 
b.
The parties to a Medicaid Fair Hearing include the Health Plan, as well as the
Enrollee, his/her representative or the representative of a deceased Enrollee's
estate.



2. Filing Requirements



 
a.
The Enrollee/provider may request a Medicaid Fair Hearing within ninety (90)
days of the date of the notice of the Health Plan's resolution of the Enrollee’s
Grievance/Appeal by contacting DCF at:



The Office of Appeal Hearings
1317 Winewood Boulevard, Building 5, Room 203
Tallahassee, Florida 32399-0700


3. General Health Plan Duties


a. The Health Plan must:



 
(1)
Continue the Enrollee's Benefits while the Medicaid Fair Hearing is pending if:




 
(a)
The Medicaid Fair Hearing is filed timely, meaning on or before the later of the
following:




 
(i)
Within ten (10) Business Days of the date on the notice of Action (add five [5]
Business Days if the notice is sent via Surface Mail);




 
(ii)
The intended effective date of the Health Plan's proposed Action.




 
(b)
The Medicaid Fair Hearing involves the termination, suspension or reduction of a
previously authorized course of treatment;



(c) The services were ordered by an authorized provider;


(d) The authorization period has not expired; and/or


(e) The Enrollee requests extension of Benefits.



 
(2)
Ensure that punitive action is not taken against a provider who requests a
Medicaid Fair Hearing on an Enrollee's behalf or supports an Enrollee's request
for a Medicaid Fair Hearing.




 
b.
If the Health Plan continues or reinstates Enrollee Benefits while the Medicaid
Fair Hearing is pending, the Health Plan must continue said Benefits until one
(1) of the following occurs:



(1) The Enrollee withdraws the request for a Medicaid Fair Hearing;



 
(2)
Ten (10) Business Days pass from the date of the Health Plan's notice of
resolution of the appeal if the resolution is adverse to the enrollee and the
Enrollee has not requested a Medicaid Fair Hearing with continuation of benefits
until a Medicaid Fair Hearing decision is reached (add five [5] Business Days if
the Health Plan sends the notice of Action by Surface Mail);

     

 
(3)
The Medicaid Fair Hearing officer renders a decision that is adverse to the
Enrollee; and/or




 
(4)
The Enrollee's authorization expires or the Enrollee reaches his/her authorized
service limits.




 
4.
If the final resolution of the Medicaid Fair Hearing is adverse to the Enrollee,
the Health Plan may recover the costs of the services furnished while the
Medicaid Fair Hearing was pending to the extent that the services were furnished
solely because of the requirements of this Section.




 
5.
If services were not furnished while the Medicaid Fair Hearing was pending, and
the Medicaid Fair Hearing resolution reverses the Health Plan's decision to
deny, limit or delay services, the Health Plan must authorize or provide the
disputed services as quickly as the Enrollee's health condition requires.




 
6.
If the services were furnished while the Medicaid Fair Hearing was pending, and
the Medicaid Fair Hearing resolution reverses the Plan's decision to deny, limit
or delay services, the Health Plan must pay for disputed services in accordance
with State policy and regulations.



74. Attachment II, Section X.C.1.b. is hereby amended to read as follows:



 
b.
If the Health Plan is a capitated health plan, it shall ensure that all
Providers are eligible for participation in the Medicaid program. If a Provider
was involuntarily terminated from the Florida Medicaid program, other than for
purposes of inactivity, that Provider is not considered an eligible Medicaid
provider.



75. Attachment II, Section X.C.2.u. through kk. are hereby deleted in their
entirety and replaced with the following:



 
u.
Require Providers of transitioning Enrollees to cooperate in all respects with
providers of other health plans to assure maximum health outcomes for Enrollees;




 
v.
Require Providers to submit notice of withdrawal from the network at least
ninety (90) Calendar Days prior to the effective date of such withdrawal;




 
w.
Require that all Providers agreeing to participate in the network as PCPs fully
accept and agree to perform the Case Management responsibilities and duties
associated with the PCP designation;




 
x.
Require all Providers to notify the Health Plan in the event of a lapse in
general liability or medical malpractice insurance, or if assets fall below the
amount necessary for licensure under Florida Statutes;




 
y.
Require Providers to offer hours of operation that are no less than the hours of
operation offered to commercial HMO members or comparable to Non-Reform Medicaid
Recipients;



z. Require safeguarding of information about Enrollees according to 42 CFR, Part
438.224;


aa. Require compliance with HIPAA privacy and security provisions;



 
bb.
Require an exculpatory clause, which survives Provider agreement termination,
including breach of Provider Contract due to insolvency, that assures that
neither Medicaid Recipients nor the Agency shall be held liable for any debts of
the Provider;




 
cc.
Contain a clause indemnifying, defending and holding the Agency and the Health
Plan’s Enrollees harmless from and against all claims, damages, causes of
action, costs or expenses, including court costs and attorney fees to the extent
proximately caused by any negligent act or other wrongful conduct arising from
the Provider Contract:




 
i.
This clause must survive the termination of the Provider Contract, including
breach due to Insolvency, and




 
ii.
The Agency may waive this requirement for itself, but not for the Health Plan’s
Enrollees, for damages in excess of the statutory cap on damages for public
entities if the Provider is a public health entity with statutory immunity (all
such waivers must be approved in writing by the Agency);




 
dd.
Require that the Provider secure and maintain during the life of the Provider
Contract worker's compensation insurance (in compliance with the State’s
Workers’ Compensation Law) for all of its employees connected with the services
provided as part of the Contract, unless such employees are covered by the
protection afforded by the Health Plan;




 
ee.
Make provisions for a waiver of those terms of the Provider Contract, which, as
they pertain to Medicaid Recipients, are in conflict with the specifications of
this Contract;




 
ff.
Contain no provision that in any way prohibits or restricts the Provider from
entering into a commercial contract with any other plan (pursuant to Section
641.315, F.S.);




 
gg.
Contain no provision requiring the Provider to contract for more than one Health
Plan product or otherwise be excluded (pursuant to Section 641.315, F.S.);




 
hh.
Contain no provision that prohibits the Provider from providing inpatient
services in a contracted Hospital to an Enrollee if such services are determined
to be Medically Necessary and Covered Services under this Contract;




 
ii.
Require all Providers to apply for a National Provider Identification number
(NPI) no later than May 1, 2007. Providers can obtain their NPIs through the
National Plan and Provider Enumerator System located at:
https://nppes.cms.hhs.gov/NPPES/Welcome.do. Additionally, the Provider Contract
shall require the Provider to submit all NPIs for its physicians and other
health care providers to the Health Plan within fifteen (15) Business Days of
receipt. The Health Plan shall report the Providers’ NPIs as part of its
Provider Network Report, in a manner to be determined by the Agency, and in its
Provider Directory, in a manner to be determined by the Agency, to the Agency or
its Choice Counselor/Enrollment Broker, as set forth in Section XII, Reporting
Requirements.



(1) The Health Plan need not obtain an NPI from the following Providers:



 
(a)
Individuals or organizations that furnish atypical or nontraditional services
that are only indirectly related to the provision of health care (examples
include taxis, home and vehicle modifications, insect control, habilitation and
respite services); and




 
(b)
Individuals or businesses that only bill or receive payment for, but do not
furnish, health care services or supplies (examples include billing services,
repricers and value-added networks).




 
jj.
Require Providers to cooperate fully in any investigation by the Agency,
Medicaid Program Integrity (MPI), or Medicaid Fraud Control Unit (MFCU), or any
subsequent legal action that may result from such an investigation.



76. Attachment II, Section X.E.2.n. - Section X.E.2.r. are hereby deleted in
their entirety and replaced with the following:



 
n.
Notice that Provider complaints regarding claims payment should be sent to the
Health Plan;



o. The Health Plan’s cultural competency plan;


p. Enrollee rights and responsibilities, in accordance with 42 CFR 438.100; and



 
q.
The Health Plan shall disseminate bulletins as needed to incorporate any needed
changes to the Provider handbook.



77. Attachment II, Section X.E.3.a. is hereby deleted in its entirety and
replaced with the following:



 
a.
The Health Plan shall offer training to all Providers and their staff regarding
the requirements of this Contract and special needs of Enrollees. The Health
Plan shall provide initial training sessions within thirty (30) Calendar Days of
placing a newly contracted Provider, or Provider group, on active status. The
Health Plan shall also conduct ongoing training, as deemed necessary by the
Health Plan or the Agency, in order to ensure compliance with program standards
and this Contract.



78. The last sentence of Attachment II, Section X.E.5.e. is hereby amended to
read as follows:



   
The Health Plan shall staff the telephone help line so that the Health Plan can
respond to Provider questions in all other areas, including the Provider
complaint system, Provider responsibilities, etc., between the hours of 8:00
a.m. and 7:00 p.m. EST or EDT, as appropriate, Monday through Friday, excluding
State holidays.



79. Attachment II, Section X.G.6. is hereby deleted in its entirety and replaced
with the following:



 
6.
The Health Plan shall ensure that claims are processed and payment systems
comply with the federal and State requirements set forth in 42 CFR 447.45, 42
CFR 447.46, and Chapter 641, F.S., as applicable.



80. Attachment II, Section X.I., Fraud Prevention, is hereby amended and shall
henceforth be referred to as Section X.J.


81. Attachment II, Section X.I. is hereby amended to add the following:


I. Enhanced Benefit Program



 
1.
A new Enrollee incentive program is established through Medicaid Reform. A
combination of Covered Services and non-covered Medicaid services has been
identified as healthy behaviors that will earn credits for an Enrollee. The
Agency shall assign a specific credit to an Enrollee’s account for each healthy
behavior service received and notify each Enrollee of the availability of the
credits in their account. The credits in the Enrollee’s account shall be
available to the Enrollee if the Enrollee enrolls in a different Health Plan and
for a period of up to three (3) years after loss of eligibility. Beginning
September 1, 2007, the Health Plan’s Member Handbook must explain the Enhanced
Benefit Program.




 
2.
The Agency shall administer the program with assistance from the Health Plan.
The Health Plan shall submit a monthly report to the Agency with specific claims
data for Enrollees who received health care services identified by the Agency as
healthy behaviors.




 
3.
For Covered Services identified as healthy behaviors, the Health Plan shall
submit a monthly report by the 10th Calendar Day of the month for the previous
month’s paid claims. See Section XII.F. of the Reporting Section for a list of
procedure codes identified as healthy behaviors.




 
4.
For non-covered Medicaid services, the Health Plan shall assist the Enrollee in
obtaining and submitting documentation to verify participation in a healthy
behavior without a procedure code. A universal claim form shall be available on
the Agency’s website and must be submitted to document participation in healthy
behaviors without a procedure code.




 
5.
The following list represents the Agency-approved healthy behaviors. The Agency
may add or delete healthy behaviors with thirty (30) days written notice.











REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





 


--------------------------------------------------------------------------------

 


Healthy Behaviors Definitions and Reporting Requirements
Children
 
 
Behavior #
Behavior Name
Reporting Process
1
Childhood dental exam
Reported by the plan
2
Childhood vision exam
Reported by the plan
3
Childhood preventive care ( age-appropriate screenings and immunizations)
Reported by the plan
4
Childhood wellness visit
Reported by the plan
5
Keeps all primary care appointments
Reported by the plan
Adults
 
 
Behavior #
Behavior Name
Reporting Process
1
Keeps all primary care appointments
Reported by the plan
2
Mammogram
Reported by the plan
3
PAP Smear
Reported by the plan
4
Colorectal Screening
Reported by the plan
5
Adult Vision Exam
Reported by the plan
6
Adult Dental Exam
Manual reporting process using universal form
Additional Behaviors
 
Behavior #
Behavior Name
Reporting Process
1
Disease management participation
Reported by the Plan or Manual reporting process using universal form
2a
Alcohol and/or drug treatment program participation
Manual reporting process using universal form
2b
Alcohol and/or drug treatment program 6 month success
Manual reporting process using universal form
3a
Smoking cessation program participation
Reported by the Plan or Manual reporting process using universal form
3b
Smoking cessation program 6 month success
Manual reporting process using universal form
4a
Weight loss program participation
Manual reporting process using universal form
4b
Weight loss program 6 month success
Manual reporting process using universal form
5a
Exercise program participation
Manual reporting process using universal form
5b
Exercise program 6 month success
Manual reporting process using universal form
Behavior #
Behavior Name
Reporting Process
6
Flu Shot when recommended by physician
Reported by the plan or Manual reporting process using universal form
7
Compliance with prescribed maintenance medications
Provided and reported by the plan












 


--------------------------------------------------------------------------------

 




82. Attachment II, Section X.J.1. is hereby deleted in its entirety and replaced
with the following:



 
1.
The Health Plan shall establish functions and activities governing program
integrity in order to reduce the incidence of Fraud and Abuse and shall comply
with all State and federal program integrity requirements, including the
applicable provisions of 42 CFR 438.608, 42 CFR 455(a)(2), Chapters 358, 414,
641 and 932, F.S., and Section 409.912 (21) and (22), F.S.



83. The second sentence of Attachment II, Section X.J.4.g. is hereby deleted in
its entirety.


84. The second to the last sentence of Attachment II, Section X.J.4.k. is hereby
delted and replaced with the following:



 
k.
The Health Plan shall not engage the services of a provider if that provider is
in nonpayment status or is excluded from participation in federal health care
programs under Sections 1128 and 1128A of the Social Security Act.



85. Attachment II, Section XI.B.4. is hereby deleted in its entirety and
replaced with the following:



 
4.
Information Retention. Information in Health Plan systems shall be maintained in
electronic form for three (3) years in live Systems and, for audit and reporting
purposes, for five (5) years in live and/or archival Systems.



86. Attachment II, Section XI.D.1. is hereby deleted in its entirety and
replaced with the following:


1. Availability of Critical Systems Functions


The Health Plan shall ensure that critical systems functions available to
Enrollees and providers, functions that if unavailable would have an immediate
detrimental impact on Enrollees and providers, are available twenty-four (24)
hours a day, seven (7) days a week, except during periods of scheduled System
Unavailability agreed upon by the Agency and the Health Plan. Unavailability
caused by events outside of a Health Plan’s Span of Control is outside the scope
of this requirement. The Health Plan shall make the Agency aware of the nature
and availability of these functions prior to extending access to these functions
to Enrollees and/or providers.


87. Attachment II, Section XI.E.4.b. is hereby deleted in its entirety and
replaced with the following:



 
b.
Upon the Agency’s written request, the Health Plan shall provide details of the
test regions and environments of its core production Information Systems,
including a live demonstration, to enable the Agency to corroborate the
readiness of the Health Plan’s Information Systems.



88. Attachment II, Section XI.G. is hereby deleted in its entirety and replaced
with the following:



 
G.
Reporting Requirements - Specific to Information Management and Systems
Functions and Capabilities - and Technological Capabilities 




 
1.
Reporting Requirements.




 
a.
If the Health Plan is extending access to “critical systems functions” to
providers and Enrollees as described in Section XI.D.1., above, it shall submit
a monthly Systems Availability and Performance Report to the Agency as described
in Section XII, Reporting Requirements, otherwise this reporting requirement is
not applicable.



2. Reporting Capabilities.



 
a.
The Health Plan shall provide Systems-based capabilities, such as a data
warehouse, that enables authorized Agency personnel, or the Agency’s Agent, on a
secure and read-only basis, to build and generate reports for management use.



89. Attachment II, Section XII., Reporting Requirements, is hereby deleted in
its entirety and replaced with the following:
 
 

--------------------------------------------------------------------------------


 
Section XII
Reporting Requirements


 
A. Health Plan Reporting Requirements



 
1.
The Health Plan shall comply with all Reporting Requirements set forth by the
Agency in this Contract.




 
a.
The Health Plan is responsible for assuring the accuracy, completeness, and
timely submission of each report.

 

 
b.
The Health Plan’s chief executive officer (CEO), chief financial officer (CFO),
or an individual who reports to the CEO or CFO and who has delegated authority
to certify the Health Plan’s reports, must attest, based on his/her best
knowledge, information, and belief, that all data submitted in conjunction with
the reports and all documents requested by the Agency are accurate, truthful,
and complete. 42 CFR 438.606(a) and (b).




 
c.
The Health Plan must submit its certification at the same time it submits the
certified data reports. 42 CFR 438.606(c). The Health Plan shall scan the
certification page and submit it electronically as well as send a hard copy via
Surface Mail.




 
d.
Before October 1 of each year, the Health Plan shall deliver to the State Center
for Health Statistics a certification by an Agency-approved independent auditor
that the Performance Measure data reported for the previous calendar year are
fairly and accurately presented.




 
e.
Deadlines for report submission referred to in this Contract specify the actual
time of receipt at the Agency, not the date the file was postmarked or
transmitted.




 
f.
If a reporting due date falls on a weekend or holiday, the report shall be due
to the Agency on the following Business Day.




 
g.
All reports filed on a quarterly basis shall be filed on a calendar year
quarter.




 
2.
The Agency shall furnish the Health Plan with the appropriate reporting
formats, templates, instructions, submission timetables, and technical
assistance, as required.




 
3.
The Agency reserves the right to modify the Reporting Requirements, with a
ninety (90) Calendar Day notice to allow the Health Plan to complete
implementation, unless otherwise required by law or otherwise indicated in this
Section.




 
4.
The Agency shall provide the Health Plan with either electronic mail or written
notification of any modifications to the Reporting Requirements.



5. The Reporting Requirements specifications are outlined in detail below.



 
6.
If the Health Plan fails to submit the required reports accurately and within
the timeframes specified below, the Agency shall fine or otherwise sanction the
Health Plan in accordance with Section XIV, Sanctions.




7.  
The Health Plan must use the following naming convention for all submitted
reports, unless otherwise specified. Unless otherwise noted, each report will
have an 8-digit file name, constructed as follows:



Digit 1
 
Report Identifier
 
Indicates the report type. See Digit 1 Report Identifiers table below.
 
Digits 2, 3, and 4
 
lan Identifier
 
Indicates the specific Health Plan submitting the data by the use of three (3)
unique alpha digits. Comports to the Health Plan identifier used in exchanging
data with the Choice Counselor/Enrollment Broker.
 
Digits 5 and 6
 
Year
 
Indicates the year. For example, reports submitted in 2006 should indicate 06.
 
Digits 7 and 8
 
Time Period
 
 
For reports submitted on a quarterly basis, use Q1, Q2, Q3 or Q4. For reports
submitted monthly, use the appropriate month, such as 01, 02, 03, etc.
 



Digit 1 Report Identifiers
R
Marketing Representative
I
Information Systems Availability
G
Grievance System Reporting
F
Financial Reporting
C
Claims Inventory
T
Transportation
S
Critical Incident Summary
E
Behavioral Health Encounter Data
B
Behavioral Health Pharmacy Encounter Data
P
Behavioral Health Required Staff/Providers
O
FARS/CFARS





8. Unless otherwise specified, these files can be:


a. Mailed to the following address:


Agency for Health Care Administration
Bureau of Managed Health Care
2727 Mahan Drive, MS #26
Tallahassee, FL 32308


or



 
b.
Transmitted electronically to the Agency at the following address:



MMCDATA@ahca.myflorida.com



 
c.
PHI information must be submitted to the AHCA SFTP site.




 
9.
For financial reporting, the Health Plan shall complete the spreadsheets and
mail the CD or DVD to the address indicated above or transmit it electronically
to the Agency at the email address noted below:



MMCFIN@ahca.myflorida.com





10.  
For Claims Inventory Summary reporting, the Health Plan shall complete the
template and mail the CD or DVD to the address indicated above or transmit it
electronically to the Agency at the e-mail address noted below:



MMCCLMS@ahca.myflorida.com


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 


--------------------------------------------------------------------------------

 


Table 1
SUMMARY OF REPORTING REQUIREMENTS
Health Plan Reports Required by AHCA
Report
Specific Data Elements
Format
Frequency Requirements
Submit to:
Suspected Fraud Reporting
See Section X.K.
Narrative
Immediately upon occurrence
Electronic mail Bureau of Managed Health Care and MPI
Provider Network Report
(***REFPROVYYYYMMDD.dat)
See Section XII.D.,Table 3
Fixed record length ASCII flat file (.dat)
Monthly - Due on the first Thursday of the month (optional weekly submissions on
each Thursday for the remainder of the month)
FTP to Choice Counselor vendor
Marketing Representative Report
(R***YYMM.xls)
See Section XII.E.,Table 4
Electronic template provided by the Agency
Monthly - If applicable.
Electronic mail to mmcdata@ahca.myflorida.com
Information Systems Availability and Performance Report
(I***YYMM.xls)
See Section XII.I., Table 6
Electronic template provided by the Agency
Monthly - If applicable
Electronic mail to: mmcdata@ahca.myflorida.com
Minority Reporting
See Section XII.Z.
Narrative
Monthly - Due fifteen (15) days after the end of the month being reported
Electronic Mail to the Contract manager or his/her designee
Grievance System Reporting
(G***YYQQ.txt)
See Section XII.C, Table 2
Fixed record length text file
Quarterly - Combines both medical and behavioral health care requirements to
cover all grievances and appeals related to services across the plan. Due 45
days after the end of the quarter being reported - Contains data for entire
quarter.
Secure File Transfer Protocol (SFTP) or CD/DVD submission
Financial Reporting
(F***YYQQ.xls)
See Section XII.J
Electronic template provided by the Agency
Quarterly - Due 45 days after the end of the quarter being reported - Contains
data for the entire quarter.
Electronic mail to mmcfin@ahca.myflorida.com
Claims Inventory Summary Reports
(C***YYQQ.xls)
See Section XII.M.,Tables 7, 7a, 7b, 7c and 7d
Electronic template provided by the Agency
Quarterly - Due 45 days after the end of the quarter being reported - Contains
data for the entire quarter.
Electronic mail to mmcclms@ahca.myflorida.com
Pharmacy Encounter Data *see section XII.O.3 for naming convention
See Section XII.O.
Fixed record length text file
Quarterly - Due 30 days after the end of the quarter being reported - Contains
data for the entire quarter. Requires certification letter.
CD/DVD to Contract Manager or his/her designee
Transportation Services
(T***YYQQ.xls)
See Section XII.Q.
Tables 9 - 9I
Electronic template provided by the Agency
Quarterly 
Electronic mail (contact needed)
HSA Report
See Section XII.H
Narrative
Annually - due on August 1. Requires submission of the HAS Survey and a copy of
Hernandez Ombudsman Log.
Electronic mail or CD/DVD submission to Bureau of Managed Health Care
Report
Specific Data Elements
Format
Frequency Requirements
Submit to:
Performance Measures
See Section VIII.A.3.c
Section XII. I.
Health Plan Employee Data and Information Set (HEDIS)
Annually - due no later than October 1 after the measurement year. Reporting is
done for each calendar year.
Electronic mail or CD submission State Center for Health Statistics
Audited Financial Report
See Section XII.J.
Electronic template provided by the Agency
Annually - within 90 calendar days after the end of the Health Plan Fiscal Year.
Reporting is done for each calendar year.
Electronic mail to mmcfin@ahca.myflorida.com. In addition to the financial
template, the plan must provide a copy of the audited financial report by a
certified auditing firm, CPA and include a copy of the CPA’s letter of opinion.
This can be submitted via a pdf file or hard copy to MS#26 Atten: Data Analysis
Unit.
Child Health Check Up Reports
See Section XII.N.,Tables 8 and 8a
Electronic template provided by the Agency
Annually - for previous federal fiscal year (Oct-Sep) due by January 15. Audited
report due by October 1.
Electronic mail to mmcdata@ahca.myflorida.com
Enhanced Benefits Report
See section XII.F., Table 5
Electronic template provided by the Agency
Monthly
Bureau of Health Systems Development via AHCA secure FTP site
Health Plan Benefit Package
See Section XII.P
Electronic template provided by the Agency
Annually - re-certification by June 30.
CD/DVD to Contract Manager or his/her designee
Catastrophic Component Threshold and Benefit Maximum Report
See Section XII. AA, Table 18
Electronic template to be provided by the Agency
Monthly - Due fifteen (15) days after the end of the month being reported
To be provided to the Agency Bureau of Health Systems Development
Customized Benefit Package Exhaustion of Benefits Report
See Section XII. BB, Table 19
Electronic template to be provided by the Agency
Monthly - Due fifteen (15) days after the end of the month being reported
AHCA Contract Manager or designee via the AHCA Secure FTP site
 
Enrollment/Disenrollment
See section XII.B.
Enrollee Level as needed
First Thursday of the Month
File Transfer Protocol (FTP) to the Agency or its Agent via a secure Internet
site




 


--------------------------------------------------------------------------------

 


Behavioral Health Specific Reporting
 Report
 Specific Data Elements
 Format
 Frequency Requirements
 Submit to:
Critical Incidents Individual
See section XII.U, Table 12a
Electronic template provided by the Agency
Immediately upon occurrence
AHCA Contract Manager & designee
Critical Incident Summary
(S***YYMM.xls)
See section XII.U., Table 12
Electronic template provided by the Agency
Quarterly - Due on the 15th of the month- Contains previous calendar month’s
data
AHCA Contract Manager & designee via the AHCA Secure FTP site
Behavioral Health Encounter Data (E***YYQ*.txt) 
See section XII.X., Table 15
Fixed record length text file
Quarterly - Due 45 days after the end of the quarter being reported - Contains
data for the entire quarter.
AHCA Contract Manager & designee via the AHCA Secure FTP site
Behavioral Health Pharmacy Encounter Data
(B***YYQ*.txt)
See section XII.Y., Table 16
Fixed record length text file
Quarterly - Due 45 days after the end of the quarter being reported - Contains
data for the entire quarter.
AHCA Contract Manager & designee via the AHCA Secure FTP site
Required Staff/Providers
(P***YYQQ.xls)
See section XI.V., Table 13
Electronic template provided by the Agency
Quarterly - Due 45 days after the end of the quarter being reported - Contains
data for the entire quarter.
AHCA Contract Manager & designee via the AHCA Secure FTP site
FARS / CFARS (O***YY06.txt or O***YY12.txt)
See section XII.W.,Table 14
Fixed record length text file
Semi-annually - The reporting periods cover January thru June and July thru
December. It is due 45 days after the end of the reporting period (August 15 and
February 15).
AHCA Contract Manager & designee via the AHCA Secure FTP site
Enrollee Satisfaction Survey Summary
See section XII.R., Table 10
Hardcopy
Annually - due 60 days after the end of the six months being reported. Also
requires submission of copy of survey tool, the methodology used, and the
results.
AHCA Contract Manager & designee
Stakeholders Satisfaction Survey Summary
See section XII.S., Table 11
Hardcopy
Annually - due 60 days after the end of the six months being reported. Also
requires submission of copy of survey tool, the methodology used, and the
results.
AHCA Contract Manager & designee
Behavioral Health: Annual 80/20 Expenditure Report
TBD
Electronic template provided by the Agency
Annually - due no later than April 1. Reporting is done for each calendar year.
A new template is provided by AHCA for each reporting cycle
Electronic mail to mmcfin@ahca.myflorida.
com or CD ROM submission


 


--------------------------------------------------------------------------------

 
 
B.
Enrollment/Disenrollment Reports



1. Downloaded Enrollment/Disenrollment Reports



 
a.
The Agency or its Agent will report Enrollment/Disenrollment information to the
Health Plan.




 
b.
The Health Plan shall review the Enrollment/Disenrollment reports for accuracy
and will notify the Agency within three (3) Business Days of any discrepancies.
Failure to notify the Agency of any discrepancies within three (3) Business Days
shall lead to fines and other sanctions as detailed in Section XIV, Sanctions.




 
c.
The Enrollment/Disenrollment Reports will use HIPAA-compliant standard
transactions. The Agency or its Agent will use the X12N 834 transaction for all
Enrollee maintenance and reporting. The Health Plan must be capable of receiving
and processing X12N 834 transactions.




 
d.
During the transition period from proprietary to standard formats, the Health
Plan shall cooperatively participate with the Agency in the transition process.



2. Uploaded Disenrollment Reports


Involuntary disenrollments that meet the criteria established by the Agency
shall be submitted by the Health Plan using the X12N 834 transaction. This
monthly file must meet the specifications outlined in the AHCA/ACS ANSI ASC X12N
834 Benefit Enrollment and Maintenance Florida Medicaid Companion Guide, and
must be uploaded to the Medicaid fiscal agent’s secure Internet site. Upon
60-day notification from the Agency, the report format and submission
requirements may change.
 
C.
Grievance System

 

 
1.
The Health Plan shall submit the Grievance System report to the Agency via the
Agency’s secure FTP server or on a CD/DVD.




 
2.
The report is due forty-five (45) Calendar Days following the end of the
reported quarter.




3.  
The Health Plan must submit the Grievance System report each quarter. If no new
Grievances or Appeals have been filed with the Health Plan, or if the status of
an unresolved Appeal has not changed to 'Resolved,' please submit one (1) record
only. This record must contain the PLAN_ID field only, with the first 7-digits
of the 9-digit Medicaid provider number.




 
4.
The report shall contain information about Grievances and Appeals concerning
both medical and behavioral health issues.

 

 
Table 2
Structure for Grievance/Appeal Reporting File
 
Field Name
Length
Start Column
End Column
Description
PLAN_ID
9
1
9
The nine digit Medicaid provider number.
RECIP_ID
9
10
18
The recipient’s 9 digit Medicaid ID number
LAST_NAME
20
19
38
The recipient’s last name
FIRST_NAME
10
39
48
The recipient’s first name
MID_INIT
1
49
49
The recipient’s middle initial
GRV_DATE
10
50
59
The date of the grievance (MM/DD/CCYY)
GRV_TYPE
2
60
61
1. Quality of Care
2. Access to Care
3. Emergency Services
4. Not Medically Necessary
5. Pre-Existing Condition
6. Excluded Benefit
7. Billing Dispute
8. Contract Interpretation
9. Enrollment/Disenrollment
10. Termination of Contract
11. Services after termination
12. Unauthorized out of plan svcs
13. Unauthorized in-plan svcs
14. Benefits available in plan
15. Experimental/ Investigational
99. Other
APP_DATE
10
62
71
The date of the appeal (MM/DD/CCYY)
APP_ACTION
1
72
72
The type of action (42 CFR 438.400):
       
1. The denial or limited authorization of a requested service, including the
type or level of service.
2. The reduction, suspension, or termination of a previously authorized service.
3. The denial, in whole or in part, of payment for a service.
4. The failure to provide services in a timely manner, as defined by the state.
5. The failure of the plan to act within the time frames provided in Sec.
438.408(b).
6. For a resident of a rural area with only one managed care entity, the denial
of a Medicaid enrollee’s request to exercise his or her right, under Sec.
438.52(b)(2)(ii), to obtain services outside the network.
DISP_DATE
10
73
82
The date of the Disposition (MM/DD/CCYY)
DISP_TYPE
2
83
84
The Disposition of the Appeal / Grievance:
       
1. Referral made to specialist
2. PCP Appointment made
3. Bill Paid
4. Procedure scheduled
5. Reassigned PCP
6. Reassigned Center
7. Disenrolled Self
8. Disenrolled by plan
9. In HMO QA Review
10. In HMO Grievance System
11. Referred to Area Office
12. Member sent OLC form
13. Lost contact with member
14. Hospitalized / Institutionalized
15. Confirmed original decision
16. Reinstated in HMO
99. Other
DISP_STAT
1
85
85
R = Resolved
U = Unresolved
       
Note: Any grievance or appeal first reported as unresolved must be reported
again when resolved. Grievances and appeals that are resolved in the quarter
prior to reporting should be reported for the first time as resolved.
EXPED_REQ
1
86
86
Indicate whether the appeal was an expedited request
Y =Yes N = No Note: This field is required for all reported appeals.
FILE_TYPE
2
87
88
Indicate whether the report is related to Grievance or Appeal and a behavioral
health service respectively
G = Grievance Report GB = Grievance Behavioral Report
A = Appeal Report AB = Appeal Behavioral Report
ORIGINATOR
1
89
89
1 = An enrollee
2 = A provider, acting on behalf of the enrollee and with the enrollee’s written
consent






REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 


--------------------------------------------------------------------------------

 


 
D.
Provider Reporting




 
1.
The Health Plan shall submit its provider directory as described in Section IV,
A.5., Provider Directory, of this Contract, to the Agency or its Choice
Counselor/Enrollment Broker at least on a monthly basis via FTP. The required
file will be due the first Thursday of each month.




 
2.
The Health Plan shall ensure that the Provider Network Report as described in
Table 3 of this Section is an electronic representation of the Health Plan’s
complete network of Providers, not a listing of entities for whom the Health
Plan has paid claims.




 
3.
The Provider Network Report shall be in an ASCII flat file and must be a
complete refresh of the Health Plan’s Provider information. The file name will
be XXX_PROVYYYYMMDD.dat (replacing X’s with the Health Plan’s three character
approved abbreviation and the date the file is submitted). This file name may
change upon notice from the Agency. Plans will receive final instructions
regarding file naming, Plan Code (see layout below), file transfers, file
submission frequency and schedule and other issues prior to implementation.




 
4.
The Health Plan may choose to submit the Provider Network Report each Thursday
of the month, as needed. The files will be compiled during the following weekend
and available for Agency and Choice Counselor/Enrollment Broker staff use on the
following Monday (or workday if the Monday is a Holiday.) If a new file is not
submitted, the last good file will be used. This reporting schedule is subject
to change upon notice from the Agency.





NOTE: The following provider network reporting material is proprietary
information of ACS Inc. and may not be used, duplicated, or altered without the
written permission of Corporate Management.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





 


--------------------------------------------------------------------------------

 


Table 3
File Layout for Provider Networks



Field Name
Field Length
Required Field
Field Format
Justification
Comments
Plan Code
9
X
alpha
Left with leading zeros
This is the 9 digit Medicaid Provider ID number specific to the county of HMO/
operation.
Provider Type
1
X
alpha
Left
Identifies the provider’s general area of service with an alpha character, as
follows:
P = Primary Care Provider (PCP)
I = Individual Practitioner other than a PCP
B = Birthing Center
T = Therapy
G = Group Practice (includes FQHCs and RHCs)
H = Hospital
C = Crisis Stabilization Unit
D = Dentist
R = Pharmacy
A = Ancillary Provider (DME providers, Home Health Care
Agencies, etc.)
Plan Provider Number
15
X
alpha
Left with leading zeros
Unique number assigned to the provider by the plan.
Group Affiliation
15
Required for all groups and providers who are members of a group
alpha
Left with leading zeros
The unique provider number assigned by the HMO/ to the group practice. This
field is required for all providers who are members of a group, such as PCPs and
specialists. The group affiliation number must be the same for all providers who
are members of that group. A record is also required for each group practice
being reported. For groups, this identification number must be the same as the
plan provider number.
SSN or FEIN
9
X
alpha
Left with leading zeros
Social Security Number of Federal Identification Number for the individual
provider or the group practice.
Provider last name
30
X
alpha
Left
The last name of the provider, or the first 30 characters of the name of the
group. (Please do not include courtesy titles such as Dr., Mr., Ms., since this
titles can interfere with electronic searches of the data.) This field should
also be used to note hospital name. UPPER CASE ONLY PLEASE.
Provider first name
30
X
alpha
Left
The first name of the provider, or the continuation of the name of the group.
Please do not include provider middle name in this field. Middle name field has
been added at the end of the file for this purpose. UPPER CASE ONLY PLEASE.
Address line 1
30
X
alpha
Left
Physical location of the provider or practice. Do not use P.O. Box or mailing
address is different from practice location. UPPER CASE ONLY PLEASE.
Address line 2
30
 
alpha
Left
 
City
30
X
alpha
Left
Left
Physical city location of the provider or practice. UPPER CASE ONLY PLEASE
Zip Code
9
X
numeric
Left with trailing zeros
Physical zip code location of the provider or practice. Accuracy is important,
since address information is one of the standard items used to search for
providers that are located in close proximity to the member.
Phone area code
3
 
numeric
Left
 
Phone number
7
 
numeric
Left
Please note that the format does not allow for use of a hyphen.
Phone extension
4
 
numeric
Left
 
Sex
1
 
alpha
Left
The gender of the provider. Valid values: M = male; F = Female; U = Unknown
PCP Indicator
1
X
alpha
Left
Used to indicate if an individual provider is a primary care physician, or for
the , a medical home. Valid values: P = Yes, the provider is a PCP/medical home;
N = No, the provider is not a PCP/medical home. This field should not be used to
note group providers as PCPs, since members must be assigned to specific
providers, not group practices.
Provider Limitation
1
Required if PCP Indicator = P
alpha
Left
X = Accepting new patients
N = Not accepting new patients but remaining a contracted network provider
L = Not accepting new patients; leaving the network (Please note the “L”
designation at the earliest opportunity)
P = Only accepting current patients
C = Accepting children only
A = Accepting adults only
R = Refer member to HMO/ member services
F = Only accepting female patients
S = Only serving children through CMS (MediPass/PSN only)
HMO//MediPass Indicator
1
X
alpha
Left
H = HMO/
This field must be completed with this designation for each record submitted by
the HMO/.
Evening hours
1
 
alpha
Left
Y = Yes; N = No
Saturday hours
1
 
alpha
Left
Y = Yes; N = No
Age restrictions
20
 
alpha
Left
Populate this field with free-form text, to identify any age restriction the
provider may have on their practice.
Primary Specialty
3
Required if Provider Type = P or I
numeric
Left with leading zeros
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Insert the 3 digit code that most closely describes
001 Adolescent Medicine 002 Allergy
003 Anesthesiology 004 Cardiovascular Medicine
005 Dermatology 006 Diabetes
007 Emergency Medicine 008 Endocrinology
009 Family Practice 010 Gastroenterology
011 General Practice 012 Preventative Medicine
013 Geriatrics 014 Gynecology
015 Hematology 016 Immunology
017 Infectious Diseases 018 Internal Medicine
019 Neonatal/Perinatal 020 Neoplastic Diseases
021 Nephrology 022 Neurology
023 Neurology/Children 024 Neuropathology
025 Nutrition 026 Obstetrics
027 OB-GYN 028 Occupational Medicine
029 Oncology 030 Ophthalmology
031 Otolaryngology 032 Pathology
033 Pathology, Clinical 034 Pathology, Forensic
035 Pediatrics 036 Pediatric Allergy
037 Pediatric Cardiology 038 Pediatric Oncology &Hematology
039 Pediatric Nephrology 040 Pharmacology
041 Physical Medicine and Rehab 042 Psychiatry 
043 Psychiatry, Child 044 Psychoanalysis
045 Public Health 046 Pulmonary Diseases
047 Radiology 048 Radiology, Diagnostic
049 Radiology, Pediatric 050 Radiology, Therapeutic
051 Rheumatology 052 Surgery, Abdominal
053 Surgery, Cardiovascular 054 Surgery, Colon / Rectal
055 Surgery, General 056 Surgery, Hand
057 Surgery, Neurological 058 Surgery, Orthopedic
059 Surgery, Pediatric 060 Surgery, Plastic
061 Surgery, Thoracic 062 Surgery, Traumatic
063 Surgery, Urological 064 Other Physician Specialty
065 Maternal/Fetal 066 Assessment Practitioner
067 Therapeutic Practitioner 068 Consumer Directed Care
069 Medical Oxygen Retailer  070 Adult Dentures Only
071 General Dentistry 072 Oral Surgeon (Dentist)
073 Pedodontist 074 Other Dentist
075 Adult Primary Care Nurse Practitioner 076 Clinical Nurse Spec
077 College Health Nurse Practitioner 078 Diabetic Nurse Practitioner
079 Brain & Spinal Injury Medicine  080 Family/Emergency Nurse Practitioner
081 Family Planning Nurse Practitioner 082 Geriatric Nurse Practitioner
083 Maternal/Child Family Planning Nurse Practitioner 084 Reg. Nurse Anesthetist
085 Certified Registered Nurse Midwife 086 OB/GYN Nurse Practitioner
087 Pediatric Neonatal  088 Orthodontist
089 Assisted Living for the Elderly 090 Occupational Therapist
091 Physical Therapist 092 Speech Therapist
093 Respiratory Therapist
100 Chiropractor
101 Optometrist 102 Podiatrist
103 Urologist 104 Hospitalist
BH1 Psychology, Adult BH2 Psychology, Child
BH3 Mental Health Counselor BH4 Community Mental Health Center
BH5 Clubhouse (TBD) 
Specialty 2
3
 
numeric
Left with leading
Use codes listed above.
Specialty 3
3
 
numeric
Left with leading
Use codes listed above.
Language 1
2
 
numeric
Left with leading
01 = English
02 = Spanish
03 = Haitian Creole
04 = Vietnamese
05 = Cambodian
06 = Russian
07 = Laotian
08 = Polish
09 = French
10 = Other
Language 2
2
 
numeric
 
Use codes listed above.
Language 3
2
 
numeric
 
Use codes listed above.
Hospital Affiliation 1
9
 
numeric
Left with leading zeros
Hospital with which the provider is affiliated. Use the AHCA ID for accurate
identification,
Hospital Affiliation 2
9
 
numeric
Left with leading zeros
as above
Hospital Affiliation 3
9
 
numeric
Left with leading zeros
as above
Hospital Affiliation 4
9
 
numeric
Left with leading zeros
as above
Hospital Affiliation 5
9
 
numeric
Left with leading zeros
as above
Wheel Chair Access
1
 
alpha
 
Indicates if the provider’s office is wheelchair accessible. Use Y = Yes or N =
No.
# of HMO/ Members
4
X
numeric
Left with leading zeros
Information must be provided for PCPs only. Indicates the total number of
patients who are enrolled in submitting plan. For providers who practice at
multiple locations, the number of HMO/ members specific to each physical
location must be specified.
Active Patient Load
4
X
numeric
Left with leading zeros
Total Active Patient Load, as defined in contract
Professional License Number
10
X
alpha/ numeric
 
Must be included for all health care professionals. License number is formatted
with up to 3 alpha characters followed by up to 7 numeric digits.
AHCA Hospital ID1 
8
Required if Provider Type = “H”
numeric
Left with leading zeros
The number assigned by the Agency to uniquely identify each specific hospital by
physical location. Any out of state hospital for which an AHCA ID is not
included should be designated with the pseudo-number 99999999.
County Health Department (CHD) Indicator
1
X
alpha
 
Used to designate whether the individual or group provider is associated only
with a county health department. Y = Yes; N = No. This field must be completed
for all PCP and specialty providers.
Filler
47
X
     




--------------------------------------------------------------------------------



Trailer Record
The trailer record is used to balance the number of records received with the
number loaded on BESST. The data
from the Trailer Record is not loaded on BESST.


RECORD LENGTH: 76


Filed Name
Field Length
Field Format
Values
Trailer Record Text
36
Alpha
‘TRAILER RECORD DATA’
Record Count
7
Numeric
Total number of records on file excluding the trailer record (right justified,
zero filled)
System Process date
8
Alpha
Mmddyyyy
Filler
25
   


 

 


--------------------------------------------------------------------------------

 


Provider Error File Layout


File Name
Provider Error File
XXX_PROV_ERRyyyymmdd.dat
The date is the day the file is made available.

XXX = 3 character plan identifier


File Layout
Row #
Type
Description
1
Text
Message identifying purpose of file
2
Date
Date file was processed
3
Title and count
Count of records skipped by load process
4
Title and count
Count of records read by load process
5
Title and count
Count of records rejected by load process
6
Title and count
Count of records discarded by load process
7
Count
Number of rows loaded - should match the number of rows in the trailer record
minus any skipped, rejected or discarded
8
Blank
 
9
Title
BAD:
10
Blank
List of records skipped
11
Title
DISCARDED
12
Blank
List of records read and discarded
13
Title
Trailer record
14
Trailer record
Trailer record from provider file



Notes:


If trailer record of the submitted provider file is not 76 characters it will be
counted as Discarded and under Trailer Record section of the error file.
If trailer record starts with ‘TRAILER RECORD DATA’ but does not otherwise match
the trailer record format for the provider file it will be listed as Discarded
and under Trailer Record section of the error file.


Blank rows in the provider file will show in the error file under BAD. This
section of the file generally only has one blank row between it and the
DISCARDED section. If more rows exist then the program is reporting blank rows
in the provider file.


If there is no trailer record listed in the Trailer Record of the file then
there was no trailer record in the provider file. A trailer record must match
the file layout to be considered by the program as a trailer record.


File Example


THE FOLLOWING ERRORS WERE FOUND IN YOUR PROVIDER FILE
15-Feb-2006
Total logical records skipped: 0
Total logical records read: 5983
Total logical records rejected: 0
Total logical records discarded: 0
5983 Rows successfully loaded.
 
BAD:


DISCARDED:


Trailer Record:
TRAILER RECORD DATA 000598302132006






REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



 


--------------------------------------------------------------------------------

 
 
E.
Marketing Representative Report




1.  
The Health Plan shall register each marketing representative with the Agency as
outlined in Section IV, Enrollee Services and Marketing. The file will be
submitted to the Agency prior to initial marketing activity to the following
e-mail address: MMCDATA@ahca.myflorida.com. The Agency-supplied spreadsheet
template must be used - Agent Registration Template.xls. Changes to the initial
registration will be submitted immediately upon occurrence to the Agency at the
following e-mail address: . The Agency-supplied spreadsheet template must be
used - Change in Agent Registration Template.xls. Do not change or alter the
templates. These templates contain the following required data elements:



Table 4


Required Information for Marketing Representative Report Template


Plan Information
Marketing Representative Information
Plan Name
Last Name
Address
First Name
Contact Person
License Number issued by DFS
Phone
DFS License Issue Date
Fax
DFS License Termination Date
 
Address
 
City
 
State
 
Zip Code
 
Office Telephone
 
Cellular Telephone
 
Home Telephone
 
Last HMO Employer








2.  
Agent Registration Template.xls Template is an Excel workbook consisting of
three (3) worksheets:

§  
Instructions for the completion of the Template

§  
Jurat - health plan information

§  
Active Agents - marketing representative information




3.  
Complete the Jurat worksheet by entering the correct information for (Plan
Name), (Plan Address), (Contact Name), (Phone Number), (Fax Number) and the
correct date for the month being reported.




4.  
Complete the Active Agents worksheet by entering the required information for
all Marketing Representatives for the Health Plan.




5.  
Submit to the Agency The file will be submitted to the Agency prior to initial
marketing activity via electronic mail to mmcdata@ahca.myflorida.com. Name the
file in the convention of R***YYMM.xls where *** is the 3-character plan
identifier, YY is the year and MM is the month being reported.




6.  
The Agent Registration Template.xls Template is an Excel workbook consisting of
three (3) worksheets:

§  
Instructions for the completion of the Template

§  
Jurat - health plan information

§  
New Activity - changes, additions and deletions to marketing representative
information




7.  
Complete the Jurat worksheet by entering the correct information for (Plan
Name), (Plan Address), (Contact Name), (Phone Number), (Fax Number) and the
correct date for the month being reported.




8.  
Submit to the Agency immediately upon occurrence via electronic mail to
mmcdata@ahca.myflorida.com. Name the file in the convention of R***YYMM.xls
where *** is the 3-character plan identifier, YY is the year and MM is the month
being reported.







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





 


--------------------------------------------------------------------------------

 


F.  Enhanced Benefits Report


The Health Plan shall submit a monthly report of all claims paid for the
following procedure codes in the prescribed format below. The report shall be
submitted to the Bureau of Health Systems Development, in the manner and format
determined by the Agency, by the 10th Calendar Day of the month for all claims
paid for the previous month.


Table 5
Enhanced Benefits Report


Plan ID   
Recipient ID: Character, 9 bytes
Date of Birth:  CCYY-MM-DD
SSN: XXX-XX-XXXX
Procedure Code Character 5
Date of Paid Claim CCYY-MM-DD
NDC: Character 11
Date of Service: CCYY-MM-DD




Procedure Codes for Reporting Healthy Behaviors


CPT Code
Procedure Code
45330     
CR      
45378     
CR      
76090     
MAMMO   
76091     
MAMMO   
76092     
MAMMO   
88141     
PAP     
88142     
PAP     
88143     
PAP     
88150     
PAP     
88155     
PAP     
88164     
PAP     
88174     
PAP     
88175     
PAP     
92002     
EYE     
92004     
EYE     
92012     
EYE      
92014     
EYE      
92015     
EYE      
92018     
EYE      
92020     
EYE      
99201     
OV       
99202     
OV      
99203     
OV       
99204     
OV       


 


--------------------------------------------------------------------------------

 



CPT Code
Procedure Code
99205     
OV       
99211     
OV       
99212     
OV       
99213     
OV       
99214     
OV       
99215     
OV       
99381
PREV
99382
PREV
99383
PREV
99384     
PREV     
99385     
PREV     
99386     
PREV     
99387     
PREV     
99391
PREV
99392
PREV
99393
PREV
99394     
PREV     
99395     
PREV      
99396     
PREV      
99397     
PREV       
99403     
PM Counsel 
99431
PREV
99432
PREV
99435
PREV

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 



 


--------------------------------------------------------------------------------

 
 
 
G.
Critical Incidents




 
a.
The Health Plan shall report all serious Enrollee injuries occurring through
health care services within 15 days of the Health Plan receiving information
about the injury. The Health Plan will use the Florida Agency for Health Care
Administration, Division of Health Quality Assurance’s Code 15 Report for
Florida Ambulatory Surgical Centers, Hospitals and HMOs to document the
incident. The Health Plan shall send the Code 15 Report to the Health Plan’s
analyst in the Bureau of Managed Health Care. The Health Plan can find the Code
15 Report at:



ahca.myflorida.com/MCHQ/Health_Facility_Regulation/Risk/reporting.shtml
 


 
H.
Hernandez Settlement Agreement (HSA) Report




 
1.
If the Health Plan has authorization requirements for prescribed drug services,
the Health Plan shall file reports annually to the Bureau of Managed Health
Care, to include the following:




 
a.
The results of the HSA survey with:




 
(a)
The total number of pharmacy locations surveyed;




 
(b)
The HSA areas surveyed;




 
(c)
Those HSA areas in which the pharmacy locations were delinquent; and




 
(d)
The process by which the Health Plan selected the pharmacy locations.




 
b.
A copy of the Health Plan’s completed Hernandez Ombudsman Log.



 
I.
Performance Measures Report 




 
1.
The Health Plan shall report the performance measures described in Section VIII,
A.3.c.




 
2.
The Health Plan shall calculate the performance measures based on the calendar
year (January 1 through December 31), unless otherwise specified.




 
3.
The performance measure report is due by October 1 after the measurement year.



 
J.
Financial Reporting




 
1.
The Health Plan shall complete the spreadsheet supplied by the Agency.




 
2.
Audited financial reports — The Health Plan shall submit to the Agency annual
audited financial statements and four (4) quarterly unaudited financial
statements.




 
a.
The audited financial statements are due no later than three (3) calendar months
after the end of the Health Plan’s fiscal year.




 
b.
The Health Plan shall submit the quarterly unaudited financial statements no
later than forty-five (45) days after each calendar quarter and shall use
generally accepted accounting principles in preparing the unaudited quarterly
financial statements, which shall include, but not be limited to, the following:



(1) A Balance Sheet;


(2) A Statement of Revenues and Expenses;


(3) A Statement of Cash Flows; and


(4) Footnotes.



 
c.
The Health Plan shall submit the annual and quarterly financial statements,
using an Agency-supplied template, by electronic transmission to the following
e-mail address:



MMCFIN@AHCA.MYFLORIDA.COM


The audited financial statement along with a copy of the audited CPA report and
CPA letter of opinion should be mailed to the: Agency for Health Care
Administration, Bureau of Managed Health Care, 2727 Mahan Drive, MS # 26, Data
Analysis Unit in hard copy form or submitted to the above email address in a pdf
format.



 
d.
The Health Plan shall submit annual and quarterly financial statements that are
specific to the operations of the Health Plan rather than to a parent or
umbrella organization.



K.
Suspected Fraud Reporting




 
1.
Provider Fraud and Abuse




 
a.
Upon detection of a potential or suspected fraudulent claim submitted by a
provider, the Health Plan shall file a report with the Health Plan’s analyst at
the Agency’s Bureau of Managed Health Care and MPI. The report shall contain at
a minimum:




 
(1)
The name of the provider;




 
(2)
The assigned Medicaid provider number and the tax identification number;




 
(3)
A description of the suspected fraudulent act; and



2. Enrollee Fraud

 
a.
Upon detection of all instances of fraudulent claims or acts by an Enrollee, the
Health Plan shall file a report with the Health Plan’s analyst at the Agency’s
Bureau of Managed Health Care and MPI.  




 
b.
The report shall contain, at a minimum:



(1) The name of the Enrollee,


(2) The Enrollee’s Health Plan identification number,


(3) The Enrollee’s Medicaid identification number,


(4) A description of the suspected fraudulent act, and



 
3.
Failure to report instances of suspected Fraud and Abuse is a violation of law
and subject to the penalties provided by law.



 
L. Information Systems Availability and Performance Report



 
1.
The Information Systems Availability and Performance Report shall be submitted
using the template provided by the Agency; the template’s layout is illustrated
in Table 6, below.  This Report shall be submitted to the Agency by the Health
Plan only if it extends access to “critical systems functions” to Providers and
Enrollees as described in Section XI.D.1 of this Contract.  The Report shall
only include “critical systems functions” as indicated per Section XI.D.1 of
this Contract.  The Report shall provide total uptime, total downtime and total
unscheduled downtime by system function for the report month.





Table 6-


Information Systems Availability and Performance Report


Sample Information Systems Availability and Performance Report Format and
Content
System
 
Total Up Time
Total Down Time
Total UNSCHEDULED Down Time ("Outage Time")
 
Measurement Period
Up Time During Period
Up Time During Period
During Period
Notes/Comments
For All Measured Systems:
98.66%
1.34%
 
 
system1
28 days
02/01-02/28
94.79%
5.21%
 
 
system2
28 days
02/01-02/28
99.29%
0.71%
 
 
system3
28 days
02/01-02/28
99.42%
0.58%
 
 
system4
28 days
02/01-02/28
100.00%
0.00%
 
 
system5
28 days
02/01-02/28
96.76%
3.24%
 
 
system6
28 days
02/01-02/28
99.33%
0.67%
 
 
system7
28 days
02/01-02/28
99.39%
0.61%
 
 
system8
28 days
02/01-02/28
99.45%
0.55%
 
 
system9
28 days
02/01-02/28
98.76%
1.24%
 
 
system10
28 days
02/01-02/28
99.40%
0.60%
 
 
Note: color scheme indicates systems which total down time that exceeded a
threshold
(e.g. exceeded 0.5% = light yellow; exceeded 3% = yellow; exceeded 5% = red).

 

 


--------------------------------------------------------------------------------

 
 
M.
Claims Inventory Summary Report




 
1.
The Health Plan shall file an Aging Claims Summary Report quarterly, noting
paid, denied and unpaid claims by provider type. The Health Plan will submit
this report using the template supplied by the Agency and presented in Tables 7,
7-A, 7-B, 7-C and 7-D. This file is an Excel spreadsheet and must be submitted
to the following email address: mmcclms@ahca.myflorida.com.



Table 7


Total Claims Aging By Provider Type


00/00/00
 
 
NOTE: List ALL claims including those contained in the beginning inventory on
this page.
 
 
 
days
 
days
 
days
 
days
 
days
 
TOTAL
PROVIDER
1-30
%
31-60
%
61-90
%
91-120
%
120+
%
CLAIMS
PRIMARY CARE
 
0%
 
0%
 
0%
 
0%
 
0%
0
SPECIALTY
 
0%
 
0%
 
0%
 
0%
 
0%
0
OTHER
 
0%
 
0%
 
0%
 
0%
 
0%
0
 
                     
HOSPITALS:
                     
 
 
0%
 
0%
 
0%
 
0%
 
0%
0
 
 
0%
 
0%
 
0%
 
0%
 
0%
0
 
 
0%
 
0%
 
0%
 
0%
 
0%
0
 
 
0%
 
0%
 
0%
 
0%
 
0%
0



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK





--------------------------------------------------------------------------------

 

Table 7-A


Paid Claims Aging by Provider Type Report


00/00/00
 
 
 
 
 
 
 
 
 
 
 
 
days
 
days
 
days
 
days
 
days
 
TOTAL
PROVIDER
1-30
%
31-60
%
61-90
%
91-120
%
120+
%
CLAIMS
PRIMARY CARE
 
0%
 
0%
 
0%
 
0%
 
0%
0
SPECIALTY
 
0%
 
0%
 
0%
 
0%
 
0%
0
OTHER
 
0%
 
0%
 
0%
 
0%
 
0%
0
                       
HOSPITALS:
                     
 
 
0%
 
0%
 
0%
 
0%
 
0%
0
 
 
0%
 
0%
 
0%
 
0%
 
0%
0
 
 
0%
 
0%
 
0%
 
0%
 
0%
0



Table 7-B


Denied Claims Aging By Provider Type


00/00/00
   
 
 
 
 
 
 
 
 
 
days
 
days
 
days
 
days
 
days
 
TOTAL
PROVIDER
1-30
%
31-60
%
61-90
%
91-120
%
120+
%
CLAIMS
PRIMARY CARE
 
0%
 
0%
 
0%
 
0%
 
0%
0
SPECIALTY
 
0%
 
0%
 
0%
 
0%
 
0%
0
OTHER
 
0%
 
0%
 
0%
 
0%
 
0%
0
                       
HOSPITALS:
                     
 
 
0%
 
0%
 
0%
 
0%
 
0%
0
 
 
0%
 
0%
 
0%
 
0%
 
0%
0
 
 
0%
 
0%
 
0%
 
0%
 
0%
0



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 


--------------------------------------------------------------------------------

 

Table 7-C


Unpaid Claims Aging by Provider Type Report



 
00/00/00
 
 
 
 
 
 
 
 
 
 
 
days
 
days
 
days
 
days
 
days
 
TOTAL
PROVIDER
1-30
%
31-60
%
61-90
%
91-120
%
120+
%
CLAIMS
PRIMARY CARE
0
0%
0
0%
0
0%
0
0%
0
0%
0
SPECIALTY
0
0%
0
0%
0
0%
0
0%
0
0%
0
OTHER
0
0%
0
0%
0
0%
0
0%
0
0%
0
                       
HOSPITALS:
 
 
 
 
 
 
 
 
 
 
 
 
0
0%
0
0%
0
0%
0
0%
0
0%
0
 
0
0%
0
0%
0
0%
0
0%
0
0%
0
 
0
0%
0
0%
0
0%
0
0%
0
0%
0

 

 
Table 7-D


Claims Inventory by Provider Type




00/00/00
 
Inventory
 
 
 
 
(Ending Inventory from Previous quarter)
 
 
 
 
 
Beginning
Claims
 
 
Ending
PROVIDER
Inventory
Received
Claims Paid
Claims Denied
Inventory
PRIMARY CARE
 
0
0
0
0
SPECIALTY
 
0
0
0
0
OTHER
 
0
0
0
0
 
 
 
 
 
 
HOSPITALS:
 
 
 
 
 
 
 
0
0
0
0
 
 
0
0
0
0
 
 
0
0
0
0



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK



 


--------------------------------------------------------------------------------

 
 
N.
Child Health Check-Up Reports




 
1.
The Health Plan shall submit the Child Health Check Up, CMS 416. The Health Plan
shall submit the report annually in the format set forth in Table 9, below. The
reporting period is the federal fiscal year, October 1 - September 30. The
report is due on January 15, following the reporting period. The Health Plan
shall submit to the Agency a certification by an Agency-approved independent
auditor that the information and data contained in the Child Health Check-Up
report is fairly and accurately presented before October 1 following each
reporting period. This filing requires a copy of the audited reports and a copy
of the auditors' letter of opinion.




 
2.
For each of the following line items, report total counts by the age groups
indicated. In cases where calculations are necessary, perform separate
calculations for the total column and each age group. Report age based upon the
child's age as of September 30 of the federal fiscal year.



Medicaid Provider ID Number: Enter the first seven digits of the Health Plan’s
Medicaid Provider ID number.


Plan Name: Enter the name of the Health Plan.


Fiscal Year: Enter the federal fiscal year being reported.


Line 1 - Total Individuals Eligible for Child Health Check-Up (CHCUP):  Enter
the total unduplicated number of all Enrollees under the age of 21, distributed
by age and by basis of Medicaid Eligibility category. Unduplicated means that an
Enrollee is reported only once, although he or she may have had more than one
period of Eligibility during the year. All Enrollees under age 21 are considered
eligible for CHCUP services, regardless of whether they have been informed about
the availability of CHCUP services or whether they accept CHCUP services at the
time of informing. Do not count Enrollees in the MediKids populations.


Line 2a - State Periodicity Schedules - Given.


Line 2b - Number of Years in Age Group - Given.


Line 2c - Annualized State Periodicity Schedule - Given.


Line 3a - Total Months Eligibility - Enter the total months of Eligibility for
the Enrollees in each age group in Line 1 during the reporting year.


Line 3b - Average Period of Eligibility - Pre-calculated by dividing the total
months of Eligibility by Line 1, then by dividing that number by 12. This number
represents the portion of the year that Enrollees remain Medicaid Eligible
during the reporting year, regardless of whether Eligibility was maintained
continuously.


Line 4 - Expected Number of Screenings per Eligible Multiply - Pre-calculated by
multiplying Line 2c by Line 3b. This number reflects the expected number of
initial or periodic screenings per Child/Adolescent per year based on the number
required by the State-specific periodicity schedule and the average period of
Eligibility.


Line 5 - Expected Number of Screenings - Pre-calculated by multiplying Line 4 by
Line 1. This reflects the total number of initial or periodic screenings
expected to be provided to the Enrollees in Line 1.


Line 6 - Total Screenings Received - Enter the total number of initial or
periodic screens furnished to Enrollees. Use the CPT codes listed below or any
Health Plan-specific CHCUP codes developed for these screens. Use of these proxy
codes is for reporting purposes only.



 
3.
The Health Plan must continue to ensure that all five (5) age-appropriate
elements of an CHCUP screen, as defined by law, are provided to CHCUP eligible
Enrollees




 
4.
This number should not reflect sick visits or episodic visits provided to
Children/Adolescents unless an initial or periodic screen was also performed
during the visit. However, it may reflect a screen outside of the normal state
periodicity schedule that the Plan uses as a "catch-up" CHCUP screening. The
Agency defines a catch-up CHCUP screening as a complete screening that is
provided to bring a child up-to-date with the State's screening periodicity
schedule. The Health Plan shall use data reflecting date of service within the
fiscal year for such screening services or other documentation of such services.
The Health Plan shall not count MediKids Enrollees, who have had a check-up. The
Health Plan shall use the following CPT-4 codes to document the receipt of an
initial or periodic screen:



Codes for Preventive Medicine Services


99381 New Patient Under One Year
99382 New Patient Ages 1 - 4 Years
99383 New Patient Ages 5 - 11 Years
99384 New Patient Ages 12 - 17 Years
99385EP New Patient Ages 18 - 39 Years
99391 Established Patient Under One Year
99392 Established Patient Ages 1 - 4 Years
99393 Established Patient Ages 5 - 11 Years
99394 Established Patient Ages 12 - 17 Years
99395EP Established Patient Ages 18 - 39 Years
99431 Newborn Care - History and Examination
99432 Normal Newborn Care
99435 Newborn Care (history and examination)


Codes For Evaluation and Management Services (must be used in conjunction with V
codes V20-V20.2 and/or V70.0 and/or V70.3-V70.9)


99201-99205 New Patient
99211-99215 Established Patient


Line 7 - Screening Ratio - Pre-calculated by dividing the actual number of
initial and periodic screening services received (Line 6) by the expected number
of initial and periodic screening services (Line 5). This ratio indicates the
extent to which CHCUP eligible Enrollees receive the number of initial and
periodic screening services required by the State's periodicity schedule,
adjusted by the proportion of the year for which they are Medicaid Eligible.
This ratio should not be over 100%. Any data submitted which exceeds 100% will
be reflected as 100% on the final report.


Line 8 - Total Eligibles Who Should Receive at Least One (1) Initial or Periodic
Screen- The number of Enrollees who should receive at least one (1) initial or
periodic screen is dependent on the State's periodicity schedule. The State uses
the following calculations to determine the number of Enrollees:



 
a.
If the number entered in Line 4 is greater than 1, the number 1 is used. If the
number in Line 4 is less than or equal to 1, the number in Line 4 is used. This
eliminates situations where more than one visit is expected in any age group in
a year.




 
b.
The number from calculation 1 is multiplied by the number in Line 1 and entered
on Line 8.



Line 9 - Total Eligibles Receiving at Least One (1) Initial or Periodic Screen -
Enter the unduplicated count of Enrollees who received at least one (1)
documented initial or periodic screen during the year. Refer to codes in Line 6
and count Enrollees where the Health Plan has received a claim. The Health Plan
shall not count MediKids Enrollees who have had a check-up.


Line 10 - Participant Ratio - Pre-Calculated by dividing Line 9 by Line 8. This
ratio indicates the extent to which Enrollees are receiving any initial and
periodic screening services during the year. NOTE: The Health Plan shall adopt
annual participation goals to achieve at least an eighty percent (80%) CHCUP
participation rate pursuant to Section 5360, Annual Participation Goals, of the
State Medicaid Manual.


Line 11 - Total Eligibles Referred for Corrective Treatment - Enter the
unduplicated number of Enrollees who, as a result of at least one (1) health
problem identified during an initial or periodic screening service, including
vision and hearing screenings, were scheduled for another appointment with the
screening provider or referred to another provider for further needed diagnostic
or treatment services. This element does not include correction of health
problems during the course of a screening examination. This element is required.
The Health Plan should include the
federally required referral codes in Line 11.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 


--------------------------------------------------------------------------------

 





For reporting on the CMS-416 only count the referral codes "T" and "V". 
U
Complete Normal
Used when there are no referrals made.
2
Abnormal, Treatment Initiated
 
Used when a child is currently under treatment for referred diagnostic or
corrective health problem.
T
Abnormal, Recipient Referred
Used for referrals to another provider for diagnostic or corrective treatments
or scheduled for another appointment with check-up provider for diagnostic or
corrective treatment for at least one (1) health problem identified during an
initial check-up
V
Patient Refused Referral
Used when the patient refused a referral.




 
5.
For purposes of reporting information on dental services, unduplicated means
that the Health Plan counts each child once for each line of data requested.
Example: The Health Plan would count a child once on Line 12a for receiving any
dental service and count the child again for Line 12b and/or 12c if the child
received a preventive and/or treatment dental service. These numbers should
reflect services received in managed care. Lines 12b and 12c do not equal total
services reflected on Line 12a.



Line 12a - Total Eligibles Receiving Any Dental Services - Enter the
unduplicated number of Children/Adolescents receiving any dental services as
defined by CDT Codes D0100 - D9999.


Line 12b - Total Eligibles Receiving Preventive Dental Services - Enter the
unduplicated number of Children/Adolescents receiving a preventive dental
service as defined by CDT Codes D1000 - D1999.


Line 12c - Total Eligibles Receiving Dental Treatment Services - Enter the
unduplicated number of Children/Adolescents receiving treatment services as
defined by CDT Codes D2000 - D9999.


Line 13 - Total Eligibles Enrolled in Managed Care - This number is for
informational purposes only. This number represents all Enrollees eligible for
CHCUP services, who were Enrolled at any time during the reporting year. The
Health Plan should include these Enrollees in the total number of unduplicated
eligibles on Line 1 and the Health Plan should include the number of initial or
periodic screenings provided to these Enrollees in Lines 6 and 8 for purposes of
determining the State's screening and participation rates. The Health Plan
should include the number of Enrollees referred for corrective treatment and
receiving dental services in Lines 11 and 12, respectively. Do not count
MediKids Enrollees.



 
6.
To report the number of screening blood lead tests the Health Plan shall do the
following: Count the number of times CPT code 83655 ("lead") or any
State-specific (local) codes used for a blood lead test reported with any
ICD-9-CM except with diagnosis codes 984 (.0 - .9) ("Toxic Effects of Lead and
Its Compounds"), E861.5 ("Accidental Poisoning by Petroleum Products, Other
Solvents and Their Vapors NEC: Lead Paints"), and E866.0 (Accidental Poisoning
by Other Unspecified Solid and Liquid Substances: Lead and Its Compounds and
Fumes"). The Agency uses these specific ICD-9-CM diagnosis codes to identify
people who are lead poisoned. The Health Plan should not count blood lead tests
done on these individuals as a screening blood lead test. This is a federally
mandated test for Enrollees ages 12 months, 24 months and between the ages of 36
- 72 months whom the Health Plan has not previously screened for lead poisoning.



Line 14 - Total Number of Screening Blood Lead Tests - Enter the total number of
screening blood lead tests furnished to eligible Enrollees. Blood lead tests
done on Enrollees who have been diagnosed or treated for lead poisoning should
not be counted. Do not make entries in the shaded columns.


Line 15 - Total Number of POSITIVE Screening Blood Lead Tests - Enter the total
number of positive blood lead tests.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 


--------------------------------------------------------------------------------

 


Table 8


Child Health Check Up Report




 
Enter Data in Blue Colored Out-Lined Cells Only
CHILD HEALTH CHECK-UP REPORT (CHCUP) [CMS-416]
 
Seven Digit Medicaid Provider Number :
 
This report is due to the Agency no later than January 15.
 
Plan Name :
 
 
 
 
Federal Fiscal Year :
 
 
 
The Audited Report is due October 1.
 
Age Groups
 
 
 
 
 
 
 
Less than 1 Year
1-2 Years *
3-5 Years
6-9 Years
10-14 Years
15-18 Years
19-20 Years
Total All Years
1.
Total Individuals Eligible for CHCUP (Unduplicated)
 
 
 
 
 
 
 
 
2a.
State Periodicity Schedule
6
4
3
2
5
4
2
 
2b.
Number of Years in Age Group
1
2
3
4
5
4
2
 
2c.
Annualized State Periodicity Schedule
6.00
2.00
1.00
0.50
1.00
1.00
1.00
 
3a.
Total Months of Eligibility
 
 
 
 
 
 
 
 
3b.
Average Period of Eligibility
 
 
 
 
 
 
 
 
4.
Expected Number of screenings per Eligible
 
 
 
 
 
 
 
 
5.
Expected Number of screenings
 
 
 
 
 
 
 
 
6.
Total Screens Received
 
 
 
 
 
 
 
 
7.
Screening Ratio
 
 
 
 
 
 
 
 
8.
Total Eligible who should receive at least one Initial or periodic screening
 
 
 
 
 
 
 
 
9.
Total Eligibles receiving at least one Initial or periodic screen (Unduplicated)
 
 
 
 
 
 
 
 
10.
Participation Ratio
 
 
 
 
 
 
 
 
11.
Total eligibles referred for corrective treatment (Unduplicated)
 
 
 
 
 
 
 
 
12a.
Total Eligibles receiving any dental services (Unduplicated)
 
 
 
 
 
 
 
 
12b.
Total Eligibles receiving preventative dental services (Unduplicated)
 
 
 
 
 
 
 
 
12c.
Total Eligibles receiving dental treatment services (Unduplicated)
 
 
 
 
 
 
 
 
13.
Total Eligibles Enrolled in Plan
 
 
 
 
 
 
 
 
14.
Total number of Screening Blood Lead Tests
 
 
 
 
 
 
 
 
15
Total number of POSITIVE Screening Blood Lead Tests
 
 
 
 
 
 
 
 







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



 


--------------------------------------------------------------------------------

 



 
7.
Florida Sixty Percent (60%) Ratio




 
1.
The Health Plan shall submit the Child Health Check Up, CMS 416 Report annually
and in the formats as presented in Table 9-A. The reporting period is the
federal fiscal year. The report is due on January 15, following the reporting
period. The Health Plan shall submit to the Agency a certification by an
Agency-approved independent auditor that the information and data contained in
the Child Health Check-Up Florida 60% Ratio report is fairly and accurately
reported before October 1 following each reporting period. This filing requires
a copy of the audited reports and a copy of the auditors' letter of opinion.




 
2.
For each of the following line items, the Health Plan shall report total counts
by the age groups indicated. In cases where calculations are necessary, the
Agency has inserted formulas to pre-calculate the field. Report age based upon
the child's age as of September 30 of the Federal fiscal year.



Medicaid Provider ID Number: Enter the first seven digits of the Health Plan’s
Medicaid Provider ID number.


Plan Name: Enter the name of the Health Plan.


Fiscal Year: The federal fiscal year being reported.


Line 1 - Total Individuals Eligible for Child Health Check-Up (CHCUP): Enter the
total unduplicated number of all Enrollees under the age of 21 Enrolled
continuously for 8 months, distributed by age and by basis of Medicaid
Eligibility. Unduplicated means that an Enrollee is reported only once although
he or she may have had more than one period of Eligibility during the year. All
Enrollees under age 21 are considered eligible for CHCUP services, regardless of
whether they have been informed about the availability of CHCUP services or
whether they accept CHCUP services at the time of informing.


Line 2a - State Periodicity Schedules - Given.


Line 2b - Number of Years in Age Group - Given.


Line 2c - Annualized State Periodicity Schedule - Given.


Line 3a - Total Months Eligibility - Enter the total months of eligibility for
the Enrollees in each age group in Line 1 during the reporting year.


Line 3b - Average Period Eligibility - Calculated by dividing the total months
of eligibility by Line 1, then by dividing that number by 12. This number
represents the portion of the year that Enrollees remain Medicaid Eligible
during the reporting year, regardless of whether Eligibility was maintained
continuously.


Line 4 - Expected Number of Screenings per Eligible Multiply - Calculated by
multiplying Line 2c by Line 3b. This number reflects the expected number of
initial or periodic screenings per Child/Adolescent per year based on the number
required by the State-specific periodicity schedule and the average period of
Eligibility.


Line 5 - Expected Number of Screenings - Calculated by multiplying Line 4 by
Line 1. This reflects the total number of initial or periodic screenings
expected to be provided to the Enrollees in Line 1.


Line 6 - Total Screenings Received - Enter the total number of initial or
periodic screens furnished to Enrollees. Use the CPT codes listed below or any
Health Plan-specific CHCUP codes developed for these screens. Use of these proxy
codes is for reporting purposes only.



 
3.
Health Plans must continue to ensure that all five (5) age-appropriate elements
of an CHCUP screen, as defined by law, are provided to CHCUP eligible Enrollees.




 
4.
The Health Plan shall not include sick visits or episodic visits provided to
Children/Adolescents in this number, unless an initial or periodic screen was
also performed during the visit. However, it may reflect a screen outside of the
normal State periodicity schedule that the Health Plan uses as a "catch-up"
CHCUP screening. The Agency defines a catch-up CHCUP screening as a complete
screening that is provided to bring a Child/Adolescent up-to-date with the
State's screening periodicity schedule. Use data reflecting date of service
within the fiscal year for such screening services or other documentation of
such services. Do not count MediKids Enrollees, who have had a check-up. The
Health Plan shall use the following CPT-4 codes to document the receipt of an
initial or periodic screen:



Codes for Preventive Medicine Services


99381 New Patient Under One Year
99382 New Patient Ages 1 - 4 Years
99383 New Patient Ages 5 - 11 Years
99384 New Patient Ages 12 - 17 Years
99385EP New Patient Ages 18 - 39 Years
99391 Established Patient Under One Year
99392 Established Patient Ages 1 - 4 Years
99393 Established Patient Ages 5 - 11 Years
99394 Established Patient Ages 12 - 17 Years
99395EP Established Patient Ages 18 - 39 Years
99431 Newborn Care - History and Examination
99432 Normal Newborn Care
99435 Newborn Care (history and examination)


Codes for Evaluation and Management (must be used in conjunction with V codes
V20-V20.2 and/or V70.0 and/or V70.3-V70.9)


99201-99205 New Patient
99211-99215 Established Patient


Line 7 - Screening Ratio - Calculated by dividing the actual number of initial
and periodic screening services received (Line 6) by the expected number of
initial and periodic screening services (Line 5). This ratio indicates the
extent to which CHCUP eligible Enrollees receive the number of initial and
periodic screening services required by the State's periodicity schedule,
adjusted by the proportion of the year for which they are Medicaid eligible.
This ratio should not be over 100%. Any data submitted which exceeds 100% will
be reflected as 100% on the final report. The goal ratio is sixty percent (60%)
or higher under State requirements.



 


--------------------------------------------------------------------------------

 


Table 8-A
Child Health Check Up Report
 


COMPLETE THIS 60% TEMPLATE TO MEET THE 60% SCREENING RATIO PURSUANT TO SECTION
409.912, FLORIDA STATUTES AND SECTIONS 10.8.1 AND 60.0, 2004-2006 MEDICAID HMO
CONTRACT
 


 
Enter Data in Blue Colored Out-Lined Cells ONLY - This report reflects only
those eligibles that have at least 8 months of continuous enrollment - State
Required
FL 60% SCREENING RATIO - CHILD HEALTH CHECK-UP REPORT (CHCUP) - 8 MONTHS
CONTINUOUS ENROLLMENT
 
Seven Digit Medicaid Provider ID Number :
 
The unaudited report is due to the Agency no later than January 15. The audited
report is due October 1.
 
Plan Name :
 
F.S. 409.912 & Section 10.8.1, Medicaid HMO Contract
 
Federal Fiscal Year :
October 1, 2006 - September 30, 2007
REQUIRED FILING
 
Age Groups
 
 
 
 
 
 
 
 
 
Less than 1 Year
1-2 Years *
3-5 Years
6-9 Years
10-14 Years
15-18 Years
19-20 Years
Total All Years
1.
Total Individuals Eligible for CHCUP with 8 months continuous enrollment
(Unduplicated)
 
 
 
 
 
 
 
 
2a.
State Periodicity Schedule
6
4
3
2
5
4
2
26
2b.
Number of Years in Age Group
1
2
3
4
5
4
2
21
2c.
Annualized State Periodicity Schedule
6.00
2.00
1.00
0.50
1.00
1.00
1.00
1.24
3a.
Total Months of Eligibility
 
 
 
 
 
 
 
 
3b.
Average Period of Eligibility
 
 
 
 
 
 
 
 
4.
   Expected Number of screenings per Eligible                
5.
   Expected Number of screenings                
6.
   Total Screens Received                  
7.
 Screening Ratio - F.S. 409.912 & Section 10.8.1, Medicaid HMO Contract        
       

 




REMAINDER OF PAGE INTENIONALLY LEFT BLANK



 


--------------------------------------------------------------------------------


 


 
O.
Pharmacy Encounter Data

 
1.
Health Plans shall submit pharmacy encounter data on an ongoing quarterly
payment schedule. For example, all claims paid between 04/01/06 and 06/30/06 is
due to the Agency by 07/31/06. The Health Plan should submit the data using the
following:




 
a.
The Health Plan must submit any claims paid during the payment period within
thirty (30) days after the end of the quarter.




b.  
The Health Plan should submit only the final adjudication of claims.




 
c.
The File Naming Convention is: [health plan abbreviation]_[current date]_[file
type]_[Production]_[file#]_[total # of files].format. For example:
ABC_07312006_Rx_Production_1_7.txt




 
d.
The Health Plan must include accompany the files with a field layout and the
records must have carriage-returns and line-feeds for record/file separation.




 
e.
The Health Plan must submit all Medicaid pharmacy data via CD to the Bureau of
Health Systems Development. The Health Plan shall ensure that it submits the
data to the Agency timely, accurately and completely. The Health Plan must
include a certification letter as to the accuracy and completeness of the
information contained on the CD.



f. At a minimum, the Health Plan must include the following data requirements -
the Plan ID, Transaction Reference number (claim identifier), NDC code, Date of
Service (CCYYMMDD), Medicaid ID as assigned by the State, and process/payment
date (CCYYMMDD).


g. The Agency anticipates changing the format to reflect the NCPDP and is in the
process of developing the companion guide. The Health Plan shall conform to this
change upon notification.


P.
Health Plan Benefit Package




 
1.
The Benefit Grid (Grid) below describes the Health Plan’s Customized Benefit
Package (CBP). The Health Plan’s CBP must meet actuarial equivalency and
sufficiency standards for the population or populations which will be covered by
the CBP. The Health Plan shall submit its CBP for recertification of actuarial
equivalency and sufficiency standards on an annual basis.




 
2.
The Grid displays the services to be covered and the areas that are customized
by the Prepaid Health Plan, whether that is co-pays, or the amount, duration or
scope of the services. The shaded areas indicate that no changes to the services
in that part of the Grid can be changed from the Medicaid fee-for-service
coverage limits.




 
3.
If the Health Plan submits a Benefit Grid with any input cells left blank, that
indicates the coverage level of the respective benefit is at the fee-for-service
coverage limits.




 
4.
If the CBP includes expanded services, beginning with #10 of the Grid, the
Prepaid Health Plan must submit additional information with the Grid including
projected PMPM costs for the target population, as well as the actuarial
rationale for them. This rationale shall include utilization and unit cost
expectations for services provided in the benefit.




 
5.
The Health Plan shall submit its CBP for recertification of actuarial
equivalency and sufficiency standards no later than June 30th of each year.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 


--------------------------------------------------------------------------------

 



 
Health Plan:
_________________
 
 
 
 
 
 
 
Target Population:
_________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
All Listed Services must be covered for Children & Pregnant Adults if medically
necessary with no co-pay
 
 
 
Covered Service Category
AHCA Standard for Adult Coverage
Day/Visit Limit
Limit Period
(Annual/Monthly)
Dollar Limit
Limit Period
(Annual/Monthly)
Copay Amount
Copay Application
1
Hospital Inpatient
45 days
 
 
 
 
 
 
 
Behavioral Health
 
 
 
 
 
 
day or admit
 
Physical Health
 
 
 
 
 
 
day or admit
 
 
 
 
 
 
 
 
 
2
Transplant Services
all medically nec
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
Outpatient Services
 
 
 
 
 
 
 
 
Emergency Room
all medically nec
 
 
 
 
 
 
 
Medical/Drug Therapies (Chemo, Dialysis)
all medically nec
 
 
 
 
 
 
 
Ambulatory Surgery - ASC
all mecially nec.
 
 
 
 
 
 
 
Hospital Outpatient Surgery
all medically nec
 
 
 
 
 
visit
 
Independent Lab / Portable X-ray
all medically nec
 
 
 
 
 
day
 
Hospital Outpatient Services NOS
sufficiency tested
 
 
 
 
 
visit
 
Outpatient Therapy (PT/RT)
coverage
 
 
 
 
 
visit
 
Outpatient Therapy (OT/ST)
not applicable
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4
Maternity and Family Planning Services
all medically nec
 
 
 
 
 
 
 
Inpatient Hospital
all medically nec
 
 
 
 
 
 
 
Birthing Centers
all medically nec
 
 
 
 
 
 
 
Physician Care
all medically nec
 
 
 
 
 
 
 
Family Planning
all medically nec
 
 
 
 
 
 
 
Pharmacy
all medically nec
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5
Physician and Phys Extender Services (non maternity)
 
 
 
 
 
 
 
 
EPSDT
not applicable
 
 
 
 
 
 
 
Primary Care Physician
all medically nec
 
 
 
 
 
visit
 
Specialty Physician
all medically nec
 
 
 
 
 
visit
 
ARNP / Physician Assistant
all medically nec
 
 
 
 
 
visit
 
Clinic (FQHC, RHC)
all medically nec
 
 
 
 
 
visit
 
Clinic (CHD)
all medically nec
 
 
 
 
 
 
 
Other
all medically nec
 
 
 
 
 
visit
 
 
 
 
 
 
 
 
 
6
Other Outpatient Professional Services
 
 
 
 
 
 
 
 
Home Health Services
sufficiency tested
 
 
 
 
 
visit
 
Chiropractor
coverage
 
 
 
 
 
visit
 
Podiatrist
coverage
 
 
 
 
 
visit
 
Dental Services
coverage
 
 
 
 
 
visit
 
Vision Services
coverage
 
 
 
 
 
visit
 
Hearing Services
coverage
 
 
 
 
 
visit
 
 
 
 
 
 
 
 
 
7
Outpatient Mental Health
all medically nec
 
 
 
 
 
visit
 
 
 
 
 
 
 
 
 
8
Outpatient Pharmacy
sufficiency tested
 
 
 
 
 
 
 
Generic Pharmacy
 
 
 
 
 
 
 
 
Brand Pharmacy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9
Other Services
 
 
 
 
 
 
 
 
Ambulance
all medically nec
 
 
 
 
 
 
 
Non-emergent Transportation
all medically nec
 
 
 
 
 
trip
 
Durable Medical Equipment
sufficiency tested
           

 
 
Additional Services (if applicable)*
 
Projected PMPM
10
   
11
   
12
   
13
   
14
     
* Attach benefit description and supporting documentation.




 


--------------------------------------------------------------------------------

 


Q. Transportation Services



 
1.
The Health Plan shall report the Transportation Services encounter data on a
quarterly basis as set forth below and in Tables 9 through 9-I.



a. A call log broken down by month that includes the following information:



 
(1)
Number of calls received;




 
(2)
Average time required to answer a call;




 
(3)
Number of abandoned calls;




 
(4)
Percentage of calls that are abandoned;




 
(5)
Average abandonment time; and




 
(6)
Average call time.




 
b.
A listing of the total number of reservations of Transportation Services by
month, level of service and percentage of level of service utilized, to include,
but not be limited to, the following:



(1) Ambulatory transportation;


(2) Long haul ambulatory transportation;


(3) Wheelchair transportation;


(4) Stretcher transportation;


(5) Ambulatory multiload transportation;


(6) Wheelchair multiload transportation;


(7) Mass transit pending transportation;


(8) Mass transit transportation;


(9) Mass transit transportation (Enrollee has pass); and


(10) Mass transit transportation (sent pass to Enrollee).



 
c.
A listing of the total number of authorized uses of Transportation Services, by
month, level of service and percentage of level of service utilized, to include,
but not be limited to, the following:




 
(1)
Ambulatory transportation;




 
(2)
Long haul ambulatory transportation;




 
(3)
Wheelchair transportation;




 
(4)
Stretcher transportation;




 
(5)
Ambulatory multiload transportation;




 
(6)
Wheelchair multiload transportation;




 
(7)
Mass transit pending transportation;




 
(8)
Mass transit transportation;




 
(9)
Mass transit transportation (Enrollee has pass); and




 
(10)
Mass transit transportation (sent pass to Enrollee).




 
d.
A listing of the total number of canceled trips, by month, level of service and
percentage of level of service utilized, to include, but not be limited to, the
following:




 
(1)
Ambulatory transportation;




 
(2)
Long haul ambulatory transportation;




 
(3)
Wheelchair transportation;




 
(4)
Stretcher transportation;




 
(5)
Ambulatory multiload transportation;




 
(6)
Wheelchair multiload transportation;




 
(7)
Mass transit pending transportation;




 
(8)
Mass transit transportation;




 
(9)
Mass transit transportation (Enrollee has pass); and




 
(10)
Mass transit transportation (sent pass to Enrollee).




 
e.
A listing of the total number of denied Transportation Services, by month, and a
detailed description of why the Plan denied the Transportation Service request.




 
f.
A listing of the total number of authorized trips, by facility type, for each
month and level of service.




 
g.
A listing of the total number of Transportation Service claims and payments, by
facility type, for each month and level of service.




 
2.
Establish a performance measure to evaluate the safety of the Transportation
Services provided by Participating Transportation Providers. The Health Plan
shall report the results of the evaluation to the Agency on August 15th of each
year;




 
3.
Establish a performance measure to evaluate the reliability of the vehicles
utilized by Participating Transportation Providers. The Health Plan shall report
the results of the evaluation to the Agency on August 15th of each year; and




 
4.
Establish a performance measure to evaluate the quality of service provided by a
Participating Transportation Provider. The Health Plan shall report the results
of the evaluation to the Agency on August 15th of each year.




 
5.
Certification - Each Health Plan/Transportation Provider shall submit an annual
safety and security certification in accordance with 14-90.10, F.A.C. and shall
submit to any and all Safety and Security Inspections and Reviews in accordance
with 14-90.12, F.A.C..




 
6.
The Plan shall report the following by August 15th of each year:




 
a.
The estimated number of one-way passenger trips the Health Plan expects to
provide in the following categories:



(1) Ambulatory transportation;


(2) Long haul ambulatory transportation;


(3) Wheelchair transportation;


(4) Stretcher transportation;


(5) Ambulatory multiload transportation;


(6) Wheelchair multiload transportation;


(7) Mass transit pending transportation;


(8) Mass transit transportation;


(9) Mass transit transportation (Enrollee has pass); and


(10) Mass transit transportation (sent pass to Enrollee).



 
7.
The actual amount of funds expended and the total number of trips provided
during the previous fiscal year; and

 

 
8.
The operating financial statistics for the previous fiscal year.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 


--------------------------------------------------------------------------------

 




Table 9


Transportation Telephone Log Report


CY [yyyy]
 
AVERAGE
NUMBER
ABANDON-
AVERAGE
AVERAGE
 
CALLS
SPEED TO
ABANDONED
MENT
ABANDONMENT
TALK
MONTH
OFFERED
ANSWER
CALLS
PERCENT
TIME
TIME
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
[mm]
 
x:xx
#
pp.p%
x:xx
x:xx
Total
 
x:xx
#
pp.p%
x:xx
x:xx



- “yyyy” refers to the calendar year (e.g., “2007”)
- “mm” refers to the month (e.g., “01” for January, etc.)
- “x:xx” refers to a measurement of time (e.g., “2:45” for two minutes and
forty-five seconds or “0:59” for fifty-nine seconds 
- “#” refers to a number
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




Table 9-A


Non-Emergency Transportation Staffing Report




CY yyyy
Non-Emergency Transportation Operations Staffing
 
Month:
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Administration
 
 
               
 
 
 
Billing Verification
 
 
               
 
 
 
Customer Service Representatives
 
 
               
 
 
 
Driver Training & Field Investigations
 
 
               
 
 
 
Fraud and Abuse
 
 
               
 
 
 
Information Technology
 
 
               
 
 
 
Ombudsman
 
 
               
 
 
 
Quality Assurance
 
 
               
 
 
 
Regional Offices
 
 
               
 
 
 
Social Services/Standing Order Dept.
 
 
               
 
 
 
Transportation Coordinators
 
 
               
 
 
 
Utilization Review
 
 
               
 
 
 
Vehicle Inspectors
                   
 
   
Public Transit Specialist
                   
 
   
Total
 
 
               
 
 
 





- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 


--------------------------------------------------------------------------------

 



Table 9-B
Total Gross Transportations Reservations Report

 

   
GROSS RESERVATIONS by Month by Level of Service
 
CY yyyy
Month:
Jan
Feb
Mar
Apr-05
May-05
Jun-05
Jul-05
Aug-05
Sep-05
Oct-05
Nov-05
Dec
Totals
[County]
Ambulatory
                           
Commercial Air
                           
Long Haul Ambulatory
                           
Wheelchair
                           
Stretcher
                           
Ambulatory Multiload
                           
Wheelchair Multiload
                           
Mass Transit Pending
                           
Mass Transit
                           
Mass Transit Has Pass
                           
Mass Transit Sent Pass
                         
[County] Total
                         
 
 
 
             
 
 
 
 
 
Percent
Ambulatory
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Commercial Air
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Long Haul Ambulatory
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Wheelchair
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Stretcher
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Ambulatory Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Wheelchair Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Pending
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Has Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Sent Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
[County] Total
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%

 
- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)
- [County] refers to the County Name (e.g., Broward County, Dade County, etc.)
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)


 


--------------------------------------------------------------------------------

 




Table 9-C


Net Authorized Transportation Report
 

   
NET AUTHORIZED TRIPS (Gross reservations less cancellations) for each Month by
Level of Service
 
CY yyyy
Month:
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Totals
[County]
Ambulatory
                           
Commercial Air
                           
Long Haul Ambulatory
                           
Wheelchair
                           
Stretcher
                           
Ambulatory Multiload
                           
Wheelchair Multiload
                           
Mass Transit Pending
                           
Mass Transit
                           
Mass Transit Has Pass
                           
Mass Transit Sent Pass
                         
[County] Total
                         
 
 
 
                   
 
 
Percent
Ambulatory
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Commercial Air
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Long Haul Ambulatory
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Wheelchair
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Stretcher
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Ambulatory Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Wheelchair Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Pending
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Has Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Sent Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
[County] Total
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%

- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)
- [County] refers to the County Name (e.g., Broward County, Dade County, etc.)
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)
 

--------------------------------------------------------------------------------


 
Table 9-D
Canceled Trip Transportation Report



   
CANCELLED TRIPS for each Month by Level of Service. Please note that the numbers
for a given month will likely increase over the ensuing month or two as
additional cancellations are entered.
 
CY yyyy
Month:
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Totals
[County]
Ambulatory
                           
Commercial Air
                           
Long Haul Ambulatory
                           
Wheelchair
                           
Stretcher
                           
Ambulatory Multiload
                           
Wheelchair Multiload
                           
Mass Transit Pending
                           
Mass Transit
                           
Mass Transit Has Pass
                           
Mass Transit Sent Pass
                         
[County] Total
                         
 
 
 
                   
 
 
Percent
Ambulatory
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Commercial Air
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Long Haul Ambulatory
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Wheelchair
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Stretcher
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Ambulatory Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Wheelchair Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Pending
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Has Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Sent Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
[County] Total
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%

- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)
- [County] refers to the County Name (e.g., Broward County, Dade County, etc.)
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)
 

--------------------------------------------------------------------------------


 
Table 9-E


Transportation Complaint Report



   
COMPLAINTS for each Month by Complaint Type
CY yyyy
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Totals
Region:
Complaint Type:
                         
[County]
Issue w/Health Plan
                         
 
Provider Late
                         
 
Issue with Driver
                         
 
Provider No Show
                         
 
Issue with tran. provider
                         
 
Rider No Show
                         
 
Injury*
                         
Broward County Total
                         
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
% reservations complaint free
 
 
                   
 
Percent
Issue w/Health Plan
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Provider Late
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Issue with Driver
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Provider No Show
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Issue with tran. provider
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Rider No Show
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Injury
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
[County] Total
100% 
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)
- [County] refers to the County Name (e.g., Broward County, Dade County, etc.)
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)






--------------------------------------------------------------------------------

 


Table 9-F

 
Transportation Mileage Report



   
MILEAGE (based on Net Authorized Trips) for each MONTH and LEVEL of SERVICE:
CY yyyy
Month:
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Totals
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[County[
Ambulatory
                           
Wheelchair
                           
Stretcher
                           
Ambulatory Multiload
                           
Wheelchair Multiload
                           
Mass Transit Has Pass
                           
Mass Transit Sent Pass
                         
[County] Total
                         
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percent
Ambulatory
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Wheelchair
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Stretcher
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Ambulatory Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Wheelchair Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Has Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mass Transit Sent Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
[County] Total
100%
100% 
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
AVERAGE MILES PER TRIP (based on Net Authorized Trips)
CY yyyy
Month:
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Totals
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[County]
Ambulatory
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
 
Wheelchair
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
 
Stretcher
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
 
Ambulatory Multiload
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
 
Wheelchair Multiload
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
 
Mass Transit Has Pass
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
 
Mass Transit Sent Pass
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
[County] Total
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x
x.x



-
“x.x” refers to a measurement of distance (e.g., “2.5” for two and a half miles
or “0.9” for 9/10 of a mile)

- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)
- [County] refers to the County Name (e.g., Broward County, Dade County, etc.)
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK






--------------------------------------------------------------------------------




Table 9-G
 
Denied Transportation Request Report



   
DENIED TRIP REQUESTS by Month and Region
CY yyyy
Month:
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
                             
[County]
Abuses NET services
                           
Has access to vehicle
                           
Non-covered service
                           
Lacks 3 days' notice
                           
Needs 9-1-1
                           
Ineligible for Medicaid
                           
Ineligible for M'caid NET (e.g., QMB)
                           
Refuses closest facil.
                           
Requires Ambulance
                           
Refused public transit
                           
Relative can transport
                           
Resides outside LCI service areas
                           
Uncooperative/abusive
                           
Dental Care 21 and Over
                         
[County] Total
                                             
 
 
 
 
 
Percent
Abuses NET services
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
for
Has access to vehicle
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
Month
Non-covered service
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Lacks 3 days' notice
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Needs 9-1-1
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Ineligible for Medicaid
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Ineligible for M'caid NET (e.g., QMB)
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Refuses closest facil.
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Requires Ambulance
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Refused public transit
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Relative can transport
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Resides outside LCI svc areas
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Uncooperative/abusive
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Dental Care 21 and Over
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
[County] Total
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%



- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)
- [County] refers to the County Name (e.g., Broward County, Dade County, etc.)
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)



--------------------------------------------------------------------------------




Table 9-H
Net Authorized Trip Transportation Report



   
NET AUTHORIZED TRIPS by Facility Type for each Month and Level of Service
CY yyyy
Month:
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Totals
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[County]
Adult Daycare
                           
Assisted Living
                           
Clinic - Health
                           
Clinic - Specialty
                           
Dental
                           
Dialysis
                           
Doctors Office
                           
Facility
                           
Health Department
                           
Hospital
                           
Lab and x-ray
                           
Mental Health
                           
Mental Retardation
                           
Nursing Home
                           
Other
                           
Pharmacy
                           
Rehabilitation
                           
Residence
                           
School
                           
Specialist
                         
[County] Total
                         
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percent
Adult Daycare
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Assisted Living
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Clinic - Health
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Clinic - Specialty
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Dental
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Dialysis
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Doctors Office
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Facility
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Health Department
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Hospital
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Lab and x-ray
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mental Health
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Mental Retardation
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Nursing Home
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Other
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Pharmacy
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Rehabilitation
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Residence
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
School
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
 
Specialist
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
[County] Total
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%





- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)
- [County] refers to the County Name (e.g., Broward County, Dade County, etc.)
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 

--------------------------------------------------------------------------------


 
Table 9-I


Unduplicated Riders Transportation Report


[County]
UNDUPLICATED RIDERS for each Month by Level of Service
CY - yyyy
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Totals
 
                         
Ambulatory
                         
Stretcher
                         
Wheelchair
                         
Ambulatory Multiload
                         
Wheelchair Multiload
                         
Mass Transit - Has Pass
                         
Mass Transit - Sent Pass
                         
Total
                         
 
                       
 
Ambulatory
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
Stretcher
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
Wheelchair
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
Ambulatory Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
Wheelchair Multiload
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
Mass Transit - Has Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
Mass Transit - Sent Pass
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
pp.p%
Percentage Total
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%





- “CY” stands for the Calendar Year
- “yyyy” refers to the calendar year (e.g., “2007”)
- [County] refers to the County Name (e.g., Broward County, Dade County, etc.)
- “pp.p” refers to a number expressed as a percentage (e.g., “23.8%” or “08.4%”)


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK






 


--------------------------------------------------------------------------------

 



 
R.
Enrollee Satisfaction Survey Summary




 
1.
In all Service Areas in which the Health Plan provides Behavioral Health
Services, the Health Plan shall conduct a Behavioral Health Services Enrollee
Satisfaction Survey in both English and Spanish.




 
2.
The Health Plan shall report the Enrollee Satisfaction Survey Summary to the
Agency in accordance with the requirements set forth in Table 10, Enrollee
Satisfaction Survey Summary, below.



Table 10


Enrollee Satisfaction Survey Summary


Number of surveys distributed
 
Number of surveys completed
 
Method used
 
Number of Responses for each item on the survey
 





Item Numbers
Agree
Disagree
No Response
1
     
2
     
3
     
4
     
5
     
6
     
7
     
8
     
9
     
10
             
Significant findings or results that will be addressed: 
     

 


 


 


--------------------------------------------------------------------------------

 



 
S. Stakeholders’ Satisfaction Survey Summary



 
1.
The Health Plan shall submit to the Agency the results of a Stakeholders’
Satisfaction Survey Summary in all Service Areas in which the Health Plan
provides Behavioral Health Services.




 
2.
The Health Plan shall report the results from the survey in accordance with
Table 11, Stakeholders’ Satisfaction Survey Summary, below.



Table 11


Stakeholders Satisfaction Survey Summary


Types of Stakeholders Surveyed
DCF
Counselors
Community Based Care Providers
Foster Parents
Consumer Advocacy Groups
Parents of SED Children
Out-of-Plan Providers (specify)
Others
 
Number of Surveys Distributed
 
             
 
Number of surveys completed in each type
 
             
 
Method used for distribution
 
             





Summary of Responses:
 
Significant findings or results that will be addressed:
 





 


--------------------------------------------------------------------------------

 



 
T.
Behavioral Health Services Grievance and Appeals Reporting Requirements



See Section XII.C., above.


U.
Critical Incident Reporting




 
a.
For Providers and providers under contract with DCF, the State’s operating
procedures for incident reporting and client risk protection establishes
departmental procedures and guidelines for reporting information related to the
incidents specified in this Section. See CF Operating Procedure No. 215-6,
November 1, 1998.




 
b.
The critical incident reporting requirements set forth in this section do not
replace the abuse, neglect and exploitation reporting system established by the
State. Additionally, the Health Plan must report to the Agency in accordance
with the format in Table 12, Critical Incidents Summary, and Table 12-A,
Critical Incident Individual, below.




 
c.
The definitions of reportable critical incidents apply to the Health Plan,
Providers (participating and non-participating) and any Subcontractors/delegates
providing services to Enrollees.




 
d.
The Health Plan shall report the following events immediately to the Agency, in
accordance with the format set forth in Table 12-A, Critical Incident
Individual, below:



(1) Death of an Enrollee due to one (1) of the following:


(a) Suicide;


(b) Homicide;


(c) Abuse;


(d) Neglect; or



 
(e)
An accident or other incident that occurs while the Enrollee is in a facility
operated or contracted by the Health Plan or in an acute care facility.




 
(2)
Enrollee Injury or Illness - A medical condition that requires medical treatment
by a licensed health care professional and which is sustained, or allegedly is
sustained, due to an accident, act of abuse, neglect or other incident occurring
while an Enrollee is in a Facility operated or contracted by the Health Plan or
while the Enrollee is in an acute care facility.




 
(3)
Sexual Battery - An allegation of sexual battery, as determined by medical
evidence or law enforcement involvement, by:



(a) An Enrollee on another Enrollee;



 
(b)
An employee of the Health Plan, a provider or a Subcontractor, an Enrollee;
and/or




 
(c)
An Enrollee on an employee of the Health Plan, a provider or a Subcontractor.




 
e.
The Health Plan shall immediately report to the Agency, in accordance with the
format in Table 13-A, Critical Incident Individual, below, if one (1) or more of
the following events occur:



(1) Medication errors in an acute care setting; and/or



 
(2)
Medication errors involving Children/Adolescents in the care or custody of DCF.




 
f.
The Health Plan shall report quarterly to the Agency, in accordance with the
format in Table 12 Critical Incidents Summary, below, a summary of all critical
incidents.




 
g.
In addition to supplying a quarterly Critical Incidents Summary, the Health Plan
shall also report Critical Incidents in the manner prescribed by the appropriate
district’s DCF Alcohol, Drug Abuse Mental Health office, using the appropriate
DCF reporting forms and procedures.



Table 12


 
Critical Incidents Summary
 




Incident Type
# of Events
Enrollee Death - Suicide
 
Enrollee Death - Homicide
 
Enrollee Death - Abuse/Neglect
 
Enrollee Death - other
 
Enrollee Injury or Illness
 
Sexual Battery
 
Medication Errors - acute care
 
Medication Errors - children
 
Enrollee Suicide Attempt
 
Altercations requiring Medical Interventions
 
Enrollee Escape
 
Enrollee Elopement
 
Other reportable incidents
   
Total











--------------------------------------------------------------------------------

 


Table 12-A


Critical Incident Individual


 
Enrollee Medicaid ID#:
 
 
Date of Incident:
 
 
Location of Incident:
 
 
Critical Incident Type:
 
 
Details of Incident: (Include enrollee’s age, gender, diagnosis, current
medication, source of information, all reported details about the event, action
taken by Health Plan or provider, and any other pertinent information)
 
 
Follow up planned or required: (Include information related to any Health Plan
or provider protocol that applies to event.)
 
 
Assigned provider:
 
 
Report submitted by:
 
 
Date of submission:
 





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 


--------------------------------------------------------------------------------




V.
Required Staff/Providers



The Health Plan shall submit contracted and subcontracted staffing information
by position, name and FTE for all behavioral health direct service positions on
a quarterly basis in accordance with Table 14, Required Staff/Providers, below.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




 


--------------------------------------------------------------------------------

 





Table 13
Required Staff/Providers


Plan Name:
               
Plan 7-Digit Medicaid ID#:
               
As of Date (3rd Month of the Qtr/Year):
               
AHCA Area:
                                                   
Positions
Total
Non-Clinical Specialties
Therapeutic Specialty Areas With 2 Years Clinical Experience
Bi-Lingual
Expert Witness
Court Ordered Evals
Adoption/ Attachment Issues
Post Traumatic Stress Syndrome
Dual Diagnosis (Mental Disorder / Substance Abuse)
Gender / Sexual Issues
Geriatrics / Aging Issues
Separation, Grief & Loss
Eating Disorders
Adolescent/ Children's Issues
Sexual/ Physical Abuse-Child
Sexual/ Physical Abuse-Adult
Domestic Violence-Child
Domestic Violence-Adult
Adult Psychiatrists
                               
Child Psychiatrists
                               
Other Physicians
                               
Psychiatric ARNPs
                               
Psychologists
                               
Master Level Clinicians (LCSW, LMFT, LMHC, MFCC)
                               
Bachelor Level
                               
RN
                               
Unduplicated Totals
                                 
This report provides a snapshot of the required staff/providers on a day in the
3rd month of the quarter: March, June, September, and December.
       
The report is due within 45 days at the end of the quarter: May 15th, August
15th, November 15th, and February 15th.
         





 


--------------------------------------------------------------------------------

 
 
W.
FARS/CFARS




 
1.
The Health Plan shall submit FARS and CFARS reports in accordance with Tables 14
below. In addition, the Health Plan shall submit summary trend data by
individual recipient based on the data reported in Table 14 in a format to be
specified by the Agency within sixty (60) Calendar Days notice to the Health
Plan.



 


Table 14
FARS/CFARS Reporting
O***YY06.txt (January through June, due August 15) OR
O***YY12.txt (July through December, due February 15)
Data Element Name
Length
Start Column
End Column
Description
Recipient ID
9
1
9
9-Digit Medicaid ID Number of plan member
Recipient DOB
10
10
19
Plan member’s date of birth (MM/DD/CCYY)
Provider ID
9
20
28
9-Digit Medicaid HMO ID Number
Assessment Type
1
29
29
Designate the type of functional assessment that was done using “F: for FARS or
“C” for CFARS
Initial Date
10
30
39
Date of initial assessment (MM/DD/CCYY)
Initial Score
2
40
41
Initial overall assessment score
6 Month Date
10
42
51
Date of 6 month assessment, if applicable** (MM/DD/CCYY)
6 Month Score
2
52
53
6 month overall assessment score, if applicable**
Discharge Date
10
54
63
Date of Discharge (MM/DD/CCYY)
Discharge Score
2
64
65
Overall assessment score at discharge
         
** Note: Discharge date may occur prior to the 6 month assessment.








REMAINDER OF PAGE INTENTIONALLY LEFT BLANK










 


--------------------------------------------------------------------------------

 
 
X.
Behavioral Health Encounter Report




 
1.
The Health Plan shall report Behavioral Health encounter data in the format
given in Table 16, below. The Health Plan should use the following when
completing the report.

 



 
1.
Diagnostic Criteria




 
a.
All provider claims are restricted to claims for Enrollees with an ICD-9CM
diagnosis code of 290 through 290.43; 293 through 298.9; 300 through 301.9;
302.7, 306.51 through 312.4; 312.81 through 314.9; 315.3, 315.31, 315.5, 315.8,
and 315.9.




 
2.
Provider and Coding Criteria




 
a.
General Hospital Services, Provider Type 01, Claim Input Indicator “I” - Use
Revenue Codes 0114, 0124, 0134, 0144, 0154, or 0204 on the UB-92 or 837-I.




 
b.
Hospital Outpatient Services - Provider Type 01, Claim Input Indicator “O” - Use
Revenue Center Codes 0450, 0513, 0901, 0914, or 0918 on the UB-92 or 837-I.




 
3.
Community Mental Health Services




 
a.
Provider Type - 05, Community Alcohol, Drug and Mental Health, or Provider Type
- 07, Mental Health Practitioner - Both are Claim Input Indicator “J.”




 
b.
Use Procedure code H0001; H000lHN; H0001H0; H0001TS; H0031; H0031 HO; H003lHN;
H0031TS; H0032; H0032TS; H0046; H0047; H2000; H2000HO; H2000HP; H2010HO;
H2010HE; H2010HF; H2010HQ; H2012; H2012HF; H2017; H2019; H2019HM; M2019HN;
H2019HO; H2019HQ; H2019HR; H2030; T1007; T1007TS; T1015; T1015HE; T1015HF;
Tl023HE; or T1023HF.

 
4. Physician Services



 
a.
Provider Type 25 (MD) or 26 (DO) with a specialty code of "42" Psychiatrist,
"43” Child Psychiatrist, or "44" Psychoanalysis -All claims submitted by these
specialists apply.




 
5.
Advanced Nurse Practitioner Provider Type 30 (ARNP) with a specialty code of
“76” - Clinical Nurse Specialist - All claims submitted by these specialists
apply.




 
6.
Case Management Agency - Provider Type 91




a.  
Procedure code T1017 (Targeted Case Management for Adults); T1017HA (Targeted
Case Management for Children (birth through 17); and T1017HK (Intensive Team
Targeted Case Management, Adults 18 an over).





 


--------------------------------------------------------------------------------

 



Table 15
Behavioral Health Encounter Data



Field Name
Field Length
Comments
Medicaid ID
9
First 9 digits of the Enrollee ID number
Plan ID
9
9 digit Medicaid ID of the Health Plan in which Enrollee was Enrolled on the
first date of service
Service Type
1
I Hospital Inpatient
C CSU
O Hospital Outpatient
P Physician (MD or DO)
A Advanced Nurse Practitioner, ARNP
H Comm. Mental Health, Mental Health Practitioner
T Targeted Case Management
L Locally Defined or Optional Service
First Date of Service
8
For Inpatient and CSU encounters, this equals the admit date. Use YYYYMMDD
format.
Revenue Code
4
Use only for Hospital Inpatient and Hospital Outpatient Encounters
Procedure Code
5
5 digit CPT or HCPCS Procedure Code (For Inpatient Claims only, use the ICD9-CM
Procedure Code.)
Procedure Modifier 1
2
 
Procedure Modifier 2
2
 
Units of Service
3
For Inpatient and CSU encounters, report the number of covered days. For all
other encounters, use the units of service referenced in the appropriate
Medicaid Coverage and Limitations Handbook.
Diagnosis
6
Primary Diagnosis Code
Provider Type
1
1 M.D.
2 D.O.
3 A.R.N.P.
4 P.A.
5 Community Mental Health Center
6 Licensed Psychologist, LCSW, LMFT, LMHC
7 Other
Provider ID Type
1
Type of unique identifier for the direct service provider:
A = AHCA ID
M = Medicaid Provider ID
L = Professional License Number
Provider ID
9
Unique identifier for the direct service provider
Amount Paid
10
Costs associated with the claim. Format with an explicit decimal point and 2
decimal places but no explicit commas. Optional.
Run Date
8
The date the file was prepared. Use YYYYMMDD format
Claim Reference Number
25
The Health Plan’s internal unique claim record identifier







 


--------------------------------------------------------------------------------

 





 
Y.
Behavioral Health Pharmacy Encounter Data Report




 
1.
The Health Plan shall report Behavioral Health encounter data as set forth in
the format given in Table 16, below. The Health Plan shall use the Behavioral
Health Related Therapeutic Class Codes listed in Table 17 for the Behavioral
Health Pharmacy Encounter Data report.





Table 16


Behavioral Health Pharmacy Encounter Data (B***YYQ*.txt)
Data Element Name
Length
Data Type
Start Column
End Column
Description
RECIP_ID
9
Character
1
9
Enrollee Medicaid Identification Number (first 9 digits; no check digit
necessary)
NDC
11
Character
10
20
National Drug Code Identification Number of the Dispensed Medication
CLASS
3
Character
21
23
Therapeutic Class Code (see Behavioral Health Related Therapeutic Class Code
Listing, below)
QUANT
8
Numeric
24
31
Quantity of Drug Dispensed
DOS
10
Character
32
41
Date of Service (mm/dd/ccyy Please include the “/”)
HMO_ID
9
Character
42
50
9 digit Medicaid Provider Number of the HMO
RX_NUM
7
Character
51
57
Prescription Identification Number
DEA
9
Character
58
66
9 digit DEA Number of Prescriber
LICENSE
10
Character
67
76
Professional License Number of Prescriber
PHARM_ID
7
Character
77
83
Dispensing Pharmacy’s seven character National Association of Boards of Pharmacy
Number (NABP)









REMAINDER OF PAGE INTENTIONALLY LEFT BLANK






--------------------------------------------------------------------------------

 


Table 17
BEHAVIORAL HEALTH RELATED THERAPEUTIC CLASS CODES


Class Code
Description
J5B
ADRENERGICS, AROMATIC, NON-CATECHOLAMINE
H7B
ALPHA-2 RECEPTOR ANTAGONIST ANTIDEPRESSANTS
C0D
ANTI-ALCOHOLIC PREPARATIONS
H2F
ANTI-ANXIETY DRUGS
H4B
ANTICONVULSANTS
H2J
ANTIDEPRESSANTS O.U.
Z2A
ANTIHISTAMINES
H2M
ANTI-MANIA DRUGS
H6B
ANTIPARKINSONISM DRUGS, ANTICHOLINERGIC
H6A
ANTIPARKINSONISM DRUGS, OTHER
L3P
ANTIPRURITICS, TOPICAL
H7R
ANTIPSYCH, DOPAMINE ANTAG., DIPHENYLBUTYLPIPERIDINES
H7X
ANTIPSYCHOTICS, ATYP, D2 PARTIAL AGONIST/5HT MIXED
H7U
ANTIPSYCHOTICS, DOPAMINE & SEROTONIN ANTAGONISTS
H7T
ANTIPSYCHOTICS,ATYPICAL,DOPAMINE,& SEROTONIN ANTAG
H7P
ANTIPSYCHOTICS,DOPAMINE ANTAGONISTS, THIOXANTHENES
H7O
ANTIPSYCHOTICS,DOPAMINE ANTAGONISTS,BUTYROPHENONES
H7S
ANTIPSYCHOTICS,DOPAMINE ANTAGONST,DIHYDROINDOLONES
H2L
ANTI-PSYCHOTICS,NON-PHENOTHIAZINES
H2G
ANTI-PSYCHOTICS,PHENOTHIAZINES
H2D
BARBITURATES
U6W
BULK CHEMICALS
H2A
CENTRAL NERVOUS SYSTEM STIMULANTS
C6M
FOLIC ACID PREPARATIONS
H2C
GENERAL ANESTHETICS,INJECTABLE
H7J
MAOIS - NON-SELECTIVE & IRREVERSIBLE
H2H
MONOAMINE OXIDASE(MAO) INHIBITORS
H3T
NARCOTIC ANTAGONISTS
H7D
NOREPINEPHRINE AND DOPAMINE REUPTAKE INHIB (NDRIS)
S2B
NSAIDS, CYCLOOXYGENASE INHIBITOR - TYPE
H2E
SEDATIVE-HYPNOTICS,NON-BARBITURATE
H2S
SELECTIVE SEROTONIN REUPTAKE INHIBITOR (SSRIS)
H7E
SEROTONIN-2 ANTAGONIST/REUPTAKE INHIBITORS (SARIS)
H7C
SEROTONIN-NOREPINEPHRINE REUPTAKE-INHIB (SNRIS)
H7N
SMOKING DETERRENTS, OTHER
H2X
TRICYCLIC ANTIDEPRESSANT/BENZODIAZEPINE COMBINATNS
H2W
TRICYCLIC ANTIDEPRESSANT/PHENOTHIAZINE COMBINATNS
H2U
TRICYCLIC ANTIDEPRESSANTS & REL. NON-SEL. RU-INHIB
H2V
TX FOR ATTENTION DEFICIT-HYPERACT(ADHD)/NARCOLEPSY





 


--------------------------------------------------------------------------------

 



 
Z.
Minority Participation Report




 
1.
The Agency encourages the Health Plan to use Minority and Certified Minority
businesses as Subcontractors when procuring commodities or services to meet the
requirements of this Contract.




 
2.
The Agency requires information regarding the Vendor’s use of minority-owned
businesses as Subcontractors under this Contract. The Agency will use this
information for assessment and evaluation of the Agency’s Minority Business
Utilization Plan. During the term of the Contract, the Health Plan shall provide
this information monthly by the fifteenth (15th) day after the reporting month.
A minority-owned business is defined as any business enterprise owned and
operated by the following ethnic groups:




 
a.
African American (Certified Minority Code H or Non-Certified Minority Code N);




 
b.
Hispanic American (Certified Minority Code I or Non-Certified Minority O);




 
c.
Asian American (Certified Minority Code J or Non-Certified Minority Code P);




 
d.
Native American (Certified Minority Code K or Non-Certified Minority Code Q); or




 
e.
American Woman (Certified Minority Code M or Non-Certified Minority Code R).




 
3.
The Agency may waive this requirement, in writing, if the Health Plan
demonstrates that it is either at least fifty-one percent (51%) minority-owned,
at least fifty-one percent (51%) of its board of directors are a minority, at
least fifty-one (51%) of its officers are a minority, or if the Health Plan is a
not-for-profit corporation and at least fifty-one percent (51%) of the
population it serves belong to a minority.




 
4.
The Health Plan shall provide the following information on company letterhead:



a. Minority Subcontractor's company name and Minority Code (see above); 

 
b.
Subcontracted services related to this Contract;

 
c.
Dates of service (beginning and ending);

 
d.
Total dollar amount paid to Subcontractor for services related to this Contract;
or

 
e.
A statement that the Health Plan did not use the services of any minority
Subcontractors during this period.

 

AA.  
Catastrophic Component Threshold and Benefit Maximum Report



Health Plans that choose to cover the comprehensive component shall submit this
report for each Enrollee whose costs for Covered Services reach $25,000 in a
Contract Year. The report shall be in the format shown in Table 18 below unless
modified by the Agency within the notice requirements indicated in A.3. of this
Section. The report shall be submitted monthly from the time the Enrollee’s
costs reach $25,000 through the end of the Contract Year.


Health Plans that choose to cover the comprehensive and catastrophic component
shall submit this report for each Enrollee whose costs for Covered Services
reach $450,000 in a Contract Year. The report shall be in the format shown in
Table 18 below unless modified by the Agency within the notice requirements
indicated in A.3. of this Section. The report shall be submitted monthly from
the time the Enrollee’s costs reach $450,000 through the end of the Contract
Year.







--------------------------------------------------------------------------------

 





Table 18


Catastrophic Component Threshold and Benefit Maximum Report

                                       
$25,000 or $450,000 Thresholds Reached/Report to AHCA
                                       
RECIP
DOS
DOP
UNIT/DAY
AMOUNT
APPCD
TRPROV
TRTYPE
DIAG1
DIAG2
DIAG3
DIAG4
DIAG5
PROCD
MOD1
MOD 2
NDC
DRUGQTY
P2PROV
P2TYPE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





REMAINDER OF PAGE INTENTIALLY LEFT BLANK





--------------------------------------------------------------------------------

 





BB. Customized Benefit Package Exhaustion of Benefits Report



 
Directions: For the month being reported, list the number of Enrollees to whom
the Health Plan has sent final* Exhaustion of Benefit Letters (indicating that
they have received the maximum amount of services allowed by the Health Plan in
accordance with the Health Plan's Agency-Approved Customized Benefit Package for
services the Health Plan has limited to less than allowed under Medicaid
Fee-for-Service). This report must be submitted to the Health Plan's Agency
contract manager by the fifteenth (15th) of each month following the reporting
month.



Table 19
Health Plan Name:
__________________________
Month/Year Reported
__________________________
Contract Year (Example: September 06 -
August 07)
__________________________
   
Service Type
# of Enrollees Sent Final* Exhaustion of Benefits Letters
Chiropractic
 
Dental
 
Durable Medical Equipment
 
Hearing
 
Home Health
 
Hospital Outpatient
Not Otherwise Specified (NOS)
 
Pharmacy
 
Podiatry
 
Vision
 
   
* When the Enrollee has reached 100% of the maximum amount of services allowed
by the Health Plan's Agency-approved CBP






--------------------------------------------------------------------------------

 





90. Attachment II, Section XIII.B.1.a(3)(b) is hereby amended to read as
follows:



 
(b)
The Agency will pay the Health Plan the Capitation Rate for Children with
Chronic Conditions only if the Enrollee meets the requirements for Children with
Chronic Conditions, as identified by the Agency, and the Enrollee is enrolled in
a Specialty Plan for Children with Chronic Conditions based on the rates
specified in Attachment I, Exhibit 7, Table 6.



91. Attachment II, Section XIII.C.4.a. is hereby amended to read as follows:



 
a.
The Health Plan must submit an accurate and complete claim form in sufficient
time to be received by the Fiscal Agent within six (6) months following the date
of service delivery;




 
(1)
If submitting paper claims, the Health Plan must submit the claim on a CMS-1500
Claim Form, and




 
(2)
If submitting electronic claims, the Health Plan must submit the claim in a
HIPAA compliant X12 837P format.



92. Attachment II, Section XIII.C.4.b. is hereby amended to read as follows:


The Health Plan shall list itself as both the Pay-to and the Treating Provider;
and


93. The title section for Attachment II, Section XV, Financial Requirements,
shall be bolded so as to read as follows:


Section XV
Financial Requirements


94. Attachment II, Section XVI.A.2. is hereby deleted in its entirety and
replaced with the following:


The terms of this Contract do not limit or waive the ability, authority or
obligation of the Office of Inspector General, Bureau of Medicaid Program
Integrity, its contractors, or other duly constituted government units (State or
federal) to audit or investigate matters related to, or arising out of, this
Contract.


95. This Amendment shall have an effective date of September 1, 2006, or the
date on which both parties execute the Amendment, whichever is later.


All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.


This Amendment, and all its attachments, are hereby made part of the Contract.


This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.


 


--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this one hundred and seven
(107) page Amendment (including all attachments) to be executed by their
officials thereunto duly authorized.


 

 WELLCARE OF FLORIDA, INC. D/B/A  STAYWELL HEALTH PLAN  STATE OF FLORIDA, AGENCY
FOR HEALTH CARE ADMINISTRATION  SIGNED BY:   /s/  Paul Behrens
 SIGNED BY: /s/ Christa Calamas
 NAME: Paul Behrens   NAME: Christa Calamas  TITLE: SVP & CFO  TITLE: Secretary
 DATE: 8/30/06  DATE: 8/31/06

 
 


List of attachments included as part of this Amendment:


Specify
  

 Type  Number  Description 

Exhibit 3
Table 2
Comprehensive Component and Catastrophic Component Capitation Rates Broward and
Duval (2 pages)

Exhibit 5
Table 4
Capitation Rates SSI Medicare Part B only and SSI Medicare Parts A and B
enrollees for all Medicaid Reform Counties (1 page)

Exhibit 6
Table 5
Capitation Rates for HIV/AIDS Populations for each Medicaid Reform County (1
page)

Exhibit 7
Table 6
Capitation Rates for Children with Chronic Conditions for all Medicaid Reform
Counties

   
(1 page)













REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK





--------------------------------------------------------------------------------

 
 




EXHIBIT 3
COMPREHENSIVE COMPONENT AND CATASTROPHIC COMPONENT CAPITATION RATES


TABLE 2
September 1, 2006
Area: 04   County: Duval


HEALTH PLAN RATES


 AREA 4
               
 
Age Range
FY0607 Discounted Reform rates Under Current Methodology
Percentage of Current Methodology
75% of Current Methodology
Preliminary FY0607 Base rates for Risk Adjusted Methodology
Budget Neutrality Factor
FY0607 Base rates for Risk Adjusted Methodology after Budget Neutrality
Percentage of Risk Adjusted Methodology
25% of Risk Adjusted Methodology
Final Rate (with Enhanced Benefit Adjustment)
a
b
c
d
e
f
g
h
i
j
Eligibility Category:
Children and Family
             
 
 
               
 
Month 0-2 All
$755.14
75%
$566.36
$128.12
1.1314
$144.96
25%
$36.24
$590.54
Month 3-11 All
$196.76
75%
$147.57
$128.12
1.1314
$144.96
25%
$36.24
$180.13
1-5 All
$100.84
75%
$75.63
$128.12
1.1314
$144.96
25%
$36.24
$109.63
6-13 All
$76.55
75%
$57.41
$128.12
1.1314
$144.96
25%
$36.24
$91.78
14-20 Female
$111.83
75%
$83.87
$128.12
1.1314
$144.96
25%
$36.24
$117.71
14-20 Male
$75.52
75%
$56.64
$128.12
1.1314
$144.96
25%
$36.24
$91.02
21-54 Female
$197.88
75%
$148.41
$128.12
1.1314
$144.96
25%
$36.24
$180.96
21-54 Male
$143.28
75%
$107.46
$128.12
1.1314
$144.96
25%
$36.24
$140.82
55+ All
$314.55
75%
$235.91
$128.12
1.1314
$144.96
25%
$36.24
$266.71
 
               
 
Composite Based on Total Casemonths
$122.51
       
$144.96
   
$125.56
 
               
 
Eligibility Category:
Aged and Disabled
             
 
 
               
 
Month 0-2 All
$13,979.12
75%
$10,484.34
$645.62
1.14048
$736.32
25%
$184.08
$10,455.05
Month 3-11 All
$2,981.79
75%
$2,236.34
$645.62
1.14048
$736.32
25%
$184.08
$2,372.01
1-5 All
$502.72
75%
$377.04
$645.62
1.14048
$736.32
25%
$184.08
$549.90
6-13 All
$298.72
75%
$224.04
$645.62
1.14048
$736.32
25%
$184.08
$399.96
14-20 All
$295.89
75%
$221.92
$645.62
1.14048
$736.32
25%
$184.08
$397.88
21-54 All
$753.14
75%
$564.86
$645.62
1.14048
$736.32
25%
$184.08
$733.96
55+ All
$752.24
75%
$564.18
$645.62
1.14048
$736.32
25%
$184.08
$733.29
 
               
 
Composite Based on Total Casemonths
$615.38
 
 
 
 
$736.32
 
 
$632.70



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK 


--------------------------------------------------------------------------------



EXHIBIT 3
COMPREHENSIVE COMPONENT AND CATASTROPHIC COMPONENT CAPITATION RATES




TABLE 2


September 1, 2006
Area: 10   County: Broward




HEALTH PLAN RATES


 AREA 10
               
 
Age Range
FY0607 Discounted Reform rates Under Current Methodology
Percentage of Current Methodology
75% of Current Methodology
Preliminary FY0607 Base rates for Risk Adjusted Methodology
Budget Neutrality Factor
FY0607 Base rates for Risk Adjusted Methodology after Budget Neutrality
Percentage of Risk Adjusted Methodology
25% of Risk Adjusted Methodology
Final Rate (with Enhanced Benefit Adjustment)
a
b
c
d
e
f
g
h
i
j
Eligibility Category:
Children and Family
             
 
 
               
 
Month 0-2 All
$703.70
75%
$527.78
$120.13
1.1886
$142.79
25%
$35.70
$552.20
Month 3-11 All
$183.88
75%
$137.91
$120.13
1.1886
$142.79
25%
$35.70
$170.14
1-5 All
$95.95
75%
$71.96
$120.13
1.1886
$142.79
25%
$35.70
$105.51
6-13 All
$79.21
75%
$59.41
$120.13
1.1886
$142.79
25%
$35.70
$93.20
14-20 Female
$109.85
75%
$82.39
$120.13
1.1886
$142.79
25%
$35.70
$115.72
14-20 Male
$76.29
75%
$57.22
$120.13
1.1886
$142.79
25%
$35.70
$91.06
21-54 Female
$186.38
75%
$139.79
$120.13
1.1886
$142.79
25%
$35.70
$171.97
21-54 Male
$134.80
75%
$101.10
$120.13
1.1886
$142.79
25%
$35.70
$134.06
55+ All
$296.48
75%
$222.36
$120.13
1.1886
$142.79
25%
$35.70
$252.90
 
               
 
Composite Based on Total Casemonths
$112.58
       
$142.79
   
$117.73
 
               
 
Eligibility Category:
Aged and Disabled
             
 
 
               
 
Month 0-2 All
$15,636.61
75%
$11,727.46
$795.30
1.2073
$960.17
25%
$240.04
$11,728.15
Month 3-11 All
$3,348.30
75%
$2,511.23
$795.30
1.2073
$960.17
25%
$240.04
$2,696.24
1-5 All
$562.19
75%
$421.64
$795.30
1.2073
$960.17
25%
$240.04
$648.45
6-13 All
$325.59
75%
$244.19
$795.30
1.2073
$960.17
25%
$240.04
$474.55
14-20 All
$327.77
75%
$245.83
$795.30
1.2073
$960.17
25%
$240.04
$476.15
21-54 All
$844.99
75%
$633.74
$795.30
1.2073
$960.17
25%
$240.04
$856.31
55+ All
$853.68
75%
$640.26
$795.30
1.2073
$960.17
25%
$240.04
$862.70
 
               
 
Composite Based on Total Casemonths
$740.35
 
 
 
 
$960.17
 
 
$779.40




 
 

--------------------------------------------------------------------------------

 





EXHIBIT 5
CAPITATION RATES
SSI MEDICARE PART B ONLY
AND SSI MEDICARE PARTS A AND B ENROLLEES
FOR ALL MEDICAID REFORM COUNTIES


 
TABLE 4
Area: 4   County: Duval____




HEALTH PLAN RATES
AREA 4
SSI
 
Duval
 
Under Age 65
Age 65 & Over
SSI/Parts A & B
$148.92
$99.94
SSI/Part B Only
$304.11
$304.11





 


Area: 10  County: Broward___


HEALTH PLAN RATES
AREA 10
SSI
 
Broward
 
Under Age 65
Age 65 & Over
 
SSI/Parts A & B
$137.08
$91.99
SSI/Part B Only
$212.70
$212.70
















--------------------------------------------------------------------------------

 





EXHIBIT 6
CAPITATION RATES FOR HIV/AIDS POPULATIONS FOR EACH MEDICAID REFORM COUNTY


TABLE 5


Area: 4  County: Duval___


HEALTH PLAN RATES


AREA 4
 
HIV/AIDs
Capitation Rate
 
 
HIV (no medicare)
$953.48
AIDS(no medicare)
$2,136.97
HIV-SSI/Parts A & B, SSI Part B Only
$179.89
AIDS-SSI/Parts A & B, SSI Part B Only
$252.22



Area: 10  County: Broward___


HEALTH PLAN RATES


AREA 10
 
HIV/AIDs
Capitation Rate
 
 
HIV (no medicare)
$1,487.42
AIDS (no medicare)
$3,162.05
HIV-SSI/Parts A & B, SSI Part B Only
$213.81
AIDS-SSI/Parts A & B, SSI Part B Only
$299.77



 






REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





--------------------------------------------------------------------------------

 





EXHIBIT 7
CAPITATION RATES CHILDREN WITH CHRONIC CONDITIONS FOR ALL MEDICAID REFORM
COUNTIES


TABLE 6




Area: __________________  County: ____________________




ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)

 
Age  < 1 Yr
Age 1 Yr
Age 2 - 20 Yrs
       
Children with Chronic Conditions
$N/A
$N/A
$N/A



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

